Exhibit 10.1

 

[Published CUSIP Number:                      ]

 

 

 

 

 

AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

 

Dated as of August 2, 2013

 

among

 

THE PROVIDENCE SERVICE CORPORATION,

as the Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

SUNTRUST BANK,

as Syndication Agent

 

BMO Harris bank,

as Documentation Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

 
i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms 

1

1.02

Other Interpretive Provisions 

31

1.03

Accounting Terms 

32

1.04

Rounding 

33

1.05

Times of Day 

33

1.06

Letter of Credit Amounts 

33

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

33

2.01

Commitments 

33

2.02

Borrowings, Conversions and Continuations of Loans 

34

2.03

Letters of Credit 

37

2.04

Swing Line Loans 

44

2.05

Prepayments 

47

2.06

Termination or Reduction of Aggregate Revolving Commitments 

49

2.07

Repayment of Loans 

50

2.08

Interest 

51

2.09

Fees 

51

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 

52

2.11

Evidence of Debt 

53

2.12

Payments Generally; Administrative Agent’s Clawback 

53

2.13

Sharing of Payments by Lenders 

55

2.14

Cash Collateral 

55

2.15

Defaulting Lenders 

56

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

58

3.01

Taxes 

58

3.02

Illegality 

62

3.03

Inability to Determine Rates 

63

3.04

Increased Costs 

63

3.05

Compensation for Losses 

65

3.06

Mitigation Obligations; Replacement of Lenders 

65

3.07

Survival 

66

ARTICLE IV GUARANTY 

66

4.01

The Guaranty 

66

4.02

Obligations Unconditional 

66

4.03

Reinstatement 

67

4.04

Certain Additional Waivers 

68

4.05

Remedies 

68

4.06

Rights of Contribution 

68

4.07

Guarantee of Payment; Continuing Guarantee 

68

4.08

Keepwell 

68

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

69

5.01

Conditions of Initial Credit Extension 

69

5.02

Conditions to all Credit Extensions 

71

ARTICLE VI REPRESENTATIONS AND WARRANTIES

72

6.01

Existence, Qualification and Power 

72

6.02

Authorization; No Contravention 

72

 

 

 
ii

--------------------------------------------------------------------------------

 

 



6.03

Governmental Authorization; Other Consents 

72

6.04

Binding Effect 

73

6.05

Financial Statements; No Material Adverse Effect 

73

6.06

Litigation 

73

6.07

No Default 

74

6.08

Ownership of Property; Liens 

74

6.09

Environmental Compliance 

74

6.10

Insurance 

74

6.11

Taxes 

75

6.12

ERISA Compliance 

75

6.13

Subsidiaries 

76

6.14

Margin Regulations; Investment Company Act 

76

6.15

Disclosure 

76

6.16

Compliance with Laws 

77

6.17

Intellectual Property; Licenses, Etc 

77

6.18

Solvency 

77

6.19

Perfection of Security Interests in the Collateral 

77

6.20

Business Locations 

77

6.21

Labor Matters 

78

6.22

Fraud and Abuse 

78

6.23

Licensing and Accreditation 

78

6.24

Reimbursement from Medical Reimbursement Programs 

79

6.26

Captive Insurance Subsidiaries 

79

6.27

OFAC 

80

6.28

Patriot Act 

80

ARTICLE VII AFFIRMATIVE COVENANTS

80

7.01

Financial Statements 

80

7.02

Certificates; Other Information 

81

7.03

Notices 

82

7.04

Payment of Taxes 

83

7.05

Preservation of Existence, Etc. 

83

7.06

Maintenance of Properties 

83

7.07

Maintenance of Insurance 

84

7.08

Compliance with Laws 

84

7.09

Books and Records 

85

7.10

Inspection Rights 

85

7.11

Use of Proceeds 

85

7.12

Additional Subsidiaries 

85

7.13

ERISA Compliance 

86

7.14

Pledged Assets 

86

7.15

Further Assurances 

87

7.16

Post-Closing Matters 

87

ARTICLE VIII NEGATIVE COVENANTS

87

8.01

Liens 

87

8.02

Investments 

90

8.03

Indebtedness 

91

8.04

Fundamental Changes 

93

8.05

Dispositions 

93

8.06

Restricted Payments 

94

8.07

Change in Nature of Business 

94

8.08

Transactions with Affiliates and Insiders 

95



 

 

 
iii

--------------------------------------------------------------------------------

 

 



8.09

Burdensome Agreements 

95

8.10

Use of Proceeds 

96

8.11

Financial Covenants 

96

8.12

Prepayment of Other Indebtedness, Etc. 

96

8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity 

97

8.14

Excluded Subsidiaries 

97

8.15

Healthcare Permits; Healthcare Fines 

97

8.16

Sanctions 

97

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

98

9.01

Events of Default 

98

9.02

Remedies Upon Event of Default 

100

9.03

Application of Funds 

101

ARTICLE X ADMINISTRATIVE AGENT

102

10.01

Appointment and Authority 

102

10.02

Rights as a Lender 

102

10.03

Exculpatory Provisions 

103

10.04

Reliance by Administrative Agent 

103

10.05

Delegation of Duties 

104

10.06

Resignation of Administrative Agent 

104

10.07

Non-Reliance on Administrative Agent and Other Lenders 

106

10.08

No Other Duties; Etc. 

106

10.09

Administrative Agent May File Proofs of Claim 

106

10.10

Collateral and Guaranty Matters 

107

10.11

Treasury Management Banks and Swap Banks 

107

ARTICLE XI MISCELLANEOUS

108

11.01

Amendments, Etc. 

108

11.02

Notices and Other Communications; Facsimile Copies 

110

11.03

No Waiver; Cumulative Remedies; Enforcement 

112

11.04

Expenses; Indemnity; and Damage Waiver 

113

11.05

Payments Set Aside 

115

11.06

Successors and Assigns 

115

11.07

Treatment of Certain Information; Confidentiality 

119

11.08

Set-off 

120

11.09

Interest Rate Limitation 

120

11.10

Counterparts; Integration; Effectiveness; Amendment and Restatement 

121

11.11

Survival of Representations and Warranties 

121

11.12

Severability 

121

11.13

Replacement of Lenders 

122

11.14

Governing Law; Jurisdiction; Etc.

122

11.15

Waiver of Right to Trial by Jury 

123

11.16

Electronic Execution of Assignments and Certain Other Documents 

123

11.17

USA PATRIOT Act 

124



 

 

 
iv

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 



 

1.01(a)

Excluded Subsidiaries

 

1.01(b)

Existing Letters of Credit

 

2.01

Commitments and Applicable Percentages

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

6.20(a)

Locations of Real Property

 

6.20(b)

Taxpayer and Organizational Identification Numbers

 

6.20(c)

Changes in Legal Name, State of Formation and Structure

 

6.21

Labor Matters

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

11.02

Certain Addresses for Notices



 

EXHIBITS

 



 

A

Form of Loan Notice

 

B

Form of Swing Line Loan Notice

 

C

Form of Revolving Note

 

D

Form of Swing Line Note

 

E

Form of Term Note

 

F

Form of Compliance Certificate

 

G

Form of Joinder Agreement

 

H

Form of Assignment and Assumption

 

I

Form of U.S. Tax Compliance Certificates

 

J

Form of Secured Party Designation Notice



 

 

 
v

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT is entered into as of
August 2, 2013 among THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation
(the “Borrower”), the Guarantors (defined herein), the Lenders (defined herein)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The Loan Parties are party to a Credit and Guaranty Agreement dated as of March
11, 2011 (as amended, supplemented and otherwise modified prior to the date
hereof, the "Existing Credit Agreement") with the lenders party thereto and Bank
of America, N.A., as administrative agent.

 

The parties to this Agreement desire to amend the Existing Credit Agreement as
set forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows. This Agreement is not a novation of the Existing Credit
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means the letter agreement, dated July 2, 2013
among the Borrower, Bank of America and MLPF&S.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the aggregate amount of the Revolving
Commitments of all the Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the Closing Date is ONE HUNDRED SIXTY-FIVE
MILLION DOLLARS ($165,000,000).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Agreement” means this Amended and Restated Credit and Guaranty Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage of the
Aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
percentage of the Outstanding Amount of the Revolving Loans held by such Lender,
giving effect to any subsequent assignments, and (b) with respect to such
Lender’s portion of the outstanding Term Loan at any time, the percentage of the
Outstanding Amount of the Term Loan held by such Lender at such time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means with respect to Revolving Loans, the Term Loan, Swing
Line Loans, Letters of Credit Fees and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 7.02(a):

 



Pricing Tier

Consolidated

Leverage Ratio

Commitment Fee

Letter of Credit Fee

Eurodollar Rate Loans

Base Rate Loans

           

1

≥ 2.75:1.0

0.500%

2.50%

2.50%

1.50%

2

< 2.75:1.0 but ≥ 2.00:1.0

0.375%

2.25%

2.25%

1.25%

3

< 2.00:1.0 but ≥ 1.50:1.0

0.300%

2.00%

2.00%

1.00%

4

< 1.50:1.0

0.250%

1.75%

1.75%

0.75%



 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 7.02(a), then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(a), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date to the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) for the fiscal quarter ending September
30, 2013 shall be determined based upon Pricing Tier 2. Notwithstanding anything
to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of Section
2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Lender at any time, such Revolving Lender’s Applicable Percentage in respect of
the Revolving Commitments at such time.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Appropriate Lender” means, at any time, with respect to the Revolving
Commitments or the Term Loan, a Lender that has a Commitment with respect
thereto or holds a Revolving Loan or a Term Loan, respectively, at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, prepared in conformity with GAAP.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

"Available Aggregate Revolving Commitments" means, (a) at any time while the
Convertible Notes are outstanding (including any Permitted Refinancing
Indebtedness in respect thereof (excluding any refinancing in whole with
proceeds of a Loan)), the difference of (i) the Aggregate Revolving Commitments
as of such date minus (ii) $25,000,000 and (b) if the Convertible Notes are
being repaid in full substantially contemporaneously with a Borrowing of
Revolving Loans, or at any time subsequent to the repayment of the Convertible
Notes in full, the Aggregate Revolving Commitments.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04(a), (b) a borrowing
consisting of simultaneous Revolving Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(a) and (c) a borrowing consisting of a
simultaneous portion of the Term Loan of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(b).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Captive Insurance Subsidiaries” means Social Services Providers, Captive
Insurance Co., an Arizona corporation, Provado Insurance Services, Inc., a South
Carolina corporation and any other regulated Subsidiary of the Borrower
primarily engaged in the business of providing insurance and insurance-related
services to the Borrower, its other Subsidiaries and certain other Persons.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for the L/C Obligations or obligations of Lenders to fund
participations in respect of the L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the L/C Issuer shall agree in their
sole discretion, other credit support (together, in each case, with the proceeds
thereof, “Cash Collateral”), in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time or demand
deposits and certificates of deposit of and bankers’ acceptances of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within 270 days of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations, (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000, substantially all of whose
assets are invested in Investments of the character described in the foregoing
subdivisions (a) through (d) and (f) Dollars or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business.

 

“Change in Law” means, with respect to any Person, the occurrence, after the
date such Person becomes a party to this Agreement, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 35% of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully diluted basis; or

 

(b)     the occurrence of a “Fundamental Change” (or any comparable term) under,
and as defined in, the Convertible Notes Documents or any of the Subordinated
Indebtedness Documents.

 

“Closing Date” means August 2, 2013.

 

“CMS” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Collateral” means a collective reference to all real and personal property
(other than Excluded Property) with respect to which Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, are
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages and other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of Section
7.14.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender, as the context may require.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for the period of the four fiscal quarters most recently
ended:

 

(i) increased (without duplication) by the following to the extent deducted in
calculating such Consolidated Net Income for such period: (a) Consolidated
Interest Charges for such period, (b) the provision for federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (c) depreciation and amortization expense for such period, (d) all
charges, fees, costs and expenses (including legal fees) incurred during such
period in connection with (I) the entering into by the Loan Parties and their
applicable Subsidiaries of the Loan Documents to which they are or are intended
to be a party and (II) future Permitted Refinancing Indebtedness or any proposed
or actual issuance or incurrence of any other Indebtedness permitted by Section
8.03 (including for settlement of the Convertible Notes), (e) fees, costs,
charges and expenses (including legal fees) incurred during such period in
connection with any issuance of Equity Interests or any proposed or actual
Permitted Acquisitions, Investments permitted by Section 8.02,
Dispositions permitted by Section 8.04 or 8.05 or Involuntary Dispositions, (f)
restructuring or reorganization charges, severance costs and losses recognized
from the discontinuance of operations for such period; provided that that
aggregate amount added back to Consolidated Net Income pursuant to this clause
(f) for any four fiscal quarter period shall not exceed $8,000,000 in the
aggregate, (g) losses and expenses incurred during such period in connection
with claims for which the Borrower reasonably expects to be reimbursed,
(h) payments in settlements less collections, losses, fees, costs, charges and
expenses (including legal expenses) incurred in connection with any disputes
with dissident shareholders (including in connection with any Section 220
demands, proxy fights or consent solicitations), contract disputes, legal
settlements, litigation or arbitration for such period; provided that that
aggregate amount added back to Consolidated Net Income pursuant to this clause
(h) for any four fiscal quarter period shall not exceed $4,000,000 in the
aggregate, (i) earnings impact, both positive and negative of subsequent
measurement of acquisition contingencies arising from fair value accounting of
such contingencies for such period, (j) any non-cash stock based compensation
expenses incurred during such period, (k) debt negotiation costs and subsequent
audit and legal expenses if required by holders of any Indebtedness permitted
hereunder for such period, and (l) all other non-cash charges (including
non-cash impairment charges), expenses (including non-cash option expenses) and
other items reducing such Consolidated Net Income (but excluding those expenses,
charges and losses related to accounts receivable) which do not represent a cash
item in such period or any future period; and

 

 

 
6

--------------------------------------------------------------------------------

 

 

(ii) decreased (without duplication) by the following (in each case to the
extent included in calculating Consolidated Net Income for such period): (a)
litigation awards for such period and (b) all non-cash items increasing
Consolidated Net Income, all as determined in accordance with GAAP.

 

“Consolidated Capital Expenditures” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include expenditures (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with the Net Cash Proceeds received from Dispositions or Involuntary
Dispositions, (ii) which constitute consideration for Investments permitted
under Section 8.02 (including Permitted Acquisitions), (iii) that are accounted
for as capital expenditures of such Person and that are actually paid for (or
reimbursed) by a third party and for which no Loan Party has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person, (iv) for equipment purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of the purchase price of such purchased equipment
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (v) made with the Net Cash Proceeds of
the issuance of any Equity Interests of the Borrower or any of its Subsidiaries
not otherwise required to be applied to prepay the Loans in accordance with
Section 2.05(b)(ii) or (iii).

 

“Consolidated Cash Taxes” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the remainder of (i) Consolidated Adjusted
EBITDA for the period of the four fiscal quarters most recently ended, minus
(ii) unfinanced Consolidated Capital Expenditures (to the extent not deducted in
the calculation of Consolidated Adjusted EBITDA) for such period, minus (iii)
Consolidated Cash Taxes (to the extent not deducted in the calculation of
Consolidated Adjusted EBITDA) for such period to (b) Consolidated Fixed Charges
for the period of the four fiscal quarters most recently ended.

 

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
Consolidated Scheduled Funded Debt Payments for such period plus (ii)
Consolidated Interest Charges paid in cash for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP.

 

“Consolidated Interest Charges” means, at any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
sum of (i) all interest, premium payments and debt discount in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP. Consolidated Interest Charges shall be calculated after
giving effect to Swap Contracts (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Swap Contracts.

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, at any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries (excluding extraordinary gains and losses) for that period, as
determined in accordance with GAAP.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the remainder of (i) Consolidated Funded Indebtedness as of such
date, minus (ii) unrestricted cash and Cash Equivalents of the Loan Parties in
excess of $25,000,000 on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in an amount not exceeding $30,000,000 to (b)
Consolidated Adjusted EBITDA for the period of the four fiscal quarters most
recently ended.

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, “scheduled payments of
principal” (a) shall be deemed to include the Attributable Indebtedness in
respect of Capital Leases, Securitization Transactions and Synthetic Leases and
(b) shall be adjusted for any voluntary prepayments or mandatory prepayments
made pursuant to Section 2.05.

 

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any employment arrangement or contract with the Borrower or any Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Convertible Notes” means those certain unsecured notes issued by the Borrower
pursuant to the Convertible Notes Indenture.

 

“Convertible Notes Documents” means the Convertible Notes, the Convertible Notes
Indenture and all other documents executed and delivered in respect of the
Convertible Notes and the Convertible Notes Indenture.

 

“Convertible Notes Indenture” means that certain Indenture dated as of November
13, 2007 by and among the Borrower, as issuer, and The Bank of New York Trust
Company, N.A., as trustee.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

 

 
8

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

 

 
9

--------------------------------------------------------------------------------

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the target of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or property in the ordinary course of business;
(b) the sale, lease, license, transfer or other disposition of property (whether
tangible or intangible), whether now owned or hereafter acquired, that is
surplus, obsolete, worn out or no longer used or useful in the conduct of
business of any Loan Party and its Subsidiaries; (c) any sale, lease, license,
transfer or other disposition of property to any Loan Party or any Subsidiary;
provided, that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 8.02; (d)
any Involuntary Disposition; (e) transactions otherwise permitted by Section
8.04; (f) licenses or sublicenses of IP Rights in the ordinary course of
business or that are customarily entered into by companies in the same or
similar lines of business; (g) any Investments permitted by Section 8.02; (h)
leases and subleases entered into in the ordinary course of business; (i) the
use or sale of cash or Cash Equivalents; (j) the granting of any Liens permitted
under Section 8.01 to the extent constituting a Disposition, (k) the sale,
lease, license, transfer or other disposition of property resulting in Net Cash
Proceeds of less than $250,000 for any such sale, lease, license, transfer or
other disposition and (l) the making of any Restricted Payment permitted under
Section 8.06 to the extent constituting a Disposition. “Disposes” has the
meaning correlative thereto.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. The amount of any Earn Out Obligations at the time
of determination shall be the aggregate amount, if any, of such Earn Out
Obligations that are required at such time under GAAP to be recognized as
liabilities on the consolidated balance sheet of the Borrower.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials or (d) the release or threatened release of
any Hazardous Materials into the environment.

 

 

 
10

--------------------------------------------------------------------------------

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person with respect to shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination; provided, that “Equity Interests”
shall not include Indebtedness for borrowed money that is convertible into
Equity Interests prior to such conversion.

 

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests. The term “Equity Issuance” shall not be deemed
to include any Disposition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the incurrence by the Borrower or any ERISA Affiliates of any liability pursuant
to Sections 4063 or 4064 of ERISA with respect to the withdrawal from any Plan
or Multiemployer Plan; (c) the “substantial cessation of operations” within the
meaning of Section 4062(e) of ERISA with respect to a Pension Plan; (d) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA which such termination results in liability to the Borrower or
any ERISA Affiliates in excess of $2,500,000; (f) the receipt by any Borrower or
any ERISA Affiliates from the PBGC of any notice relating to the intention to
termination any Pension Plan; (g) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (h) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA; or (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Eurodollar Base Rate” means:

 

(a)     for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two (2) Business Days prior to the commencement
of such Interest Period, for Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and

 

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for Dollar deposits with a term
of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Accounts” means each deposit account or securities account (i) the
funds in which are specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for employees of any Loan Party,
(ii) that holds funds not owned by any Loan Party or (iii) which are used, in
the ordinary course of business, solely for daily accounts payable.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any leased real property, any owned or leased real or personal
property which is located outside of the United States and any owned real
property with a book value of less than $3,000,000, (b) any personal property
(including, without limitation, motor vehicles) in respect of which perfection
of a Lien is not either (i) governed by the Uniform Commercial Code or (ii)
effected by appropriate evidence of the Lien being filed in either the United
States Copyright Office or the United States Patent and Trademark Office, unless
requested by the Administrative Agent or the Required Lenders, (c) the Equity
Interests of any direct Foreign Subsidiary of a Loan Party to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(a),
(d) the Equity Interests of any Captive Insurance Subsidiary, (e) the Equity
Interests of any Excluded Subsidiary that is a not-for-profit entity, (f) any
United States trademark application filed on the basis of a Loan Party’s
intent-to-use such mark, in each case, unless and until evidence of the use of
such trademark in interstate commerce is submitted to the United States Patent
and Trademark Office but only if and to the extent that the granting of a
security interest in such application would result in the invalidation of such
application or resulting registration, provided, that, to the extent such
application is excluded from the Collateral, upon the submission of evidence of
use of such trademark to the United States Patent and Trademark Office, such
trademark application shall automatically be included in the Collateral, without
further action on any party’s part, (g) any property which, subject to the terms
of Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property, (h) any Excluded Accounts, (i) that certain real
property of the Borrower located at 44 E. Broadway in Tucson, Arizona
(including, without limitation, (i) units 101, 201 through 210, 301 through 310,
and 401 through 410 at such location and (ii) all that part of lots 2 and 3 in
block 217 of the City of Tucson, Pima County), and (j) any other real or
personal property in which, in the reasonable judgment of the Administrative
Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences (including any adverse tax consequences) of granting a security
interest in, or Lien on, to secure the Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom.

 

 

 
12

--------------------------------------------------------------------------------

 

 

“Excluded Subsidiaries” means (a) those Subsidiaries of the Borrower listed on
Schedule 1.01(a), (b) any Subsidiary that is not a Wholly Owned Subsidiary, (c)
any Subsidiary that is prohibited by applicable Law from guarantying the
Obligations, (d) any Captive Insurance Subsidiary and (e) any Foreign
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any and
all guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at
the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Exclusion Event” means an event or events resulting in the exclusion of the
Borrower or any Subsidiary or any of the Facilities from participation in any
Medical Reimbursement Program and which is reasonably likely to result in a loss
of 10% or more of the consolidated revenues of the Borrower and its Subsidiaries
or Consolidated Adjusted EBITDA during the 12-month period succeeding such event
or events.

 

 

 
13

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business (and not
consisting of proceeds from any Disposition or Involuntary Disposition or
proceeds of any Equity Issuance) and arising from tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of (i) business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings or (ii) such amounts that any Loan Party is diligently pursuing to
use, or uses, to rebuild, replace or repair the property in respect of which
such proceeds were received), condemnation awards (and payments in lieu thereof)
(other than such amounts that any Loan Party is diligently pursuing to use, or
uses, to rebuild, replace or repair the property in respect of which such
proceeds were received), indemnity payments (other than to the extent such
indemnity payments (i) are immediately payable to a Person that is not an
Affiliate of any Loan Party, (ii) are received by any Loan Party as
reimbursement for any payment previously made to such Person, (iii) represent
the reimbursement of out-of-pocket costs and expenses incurred with respect to
third-party claims or (iv) payments in respect of internal costs) and any
purchase price adjustments (other than a working capital adjustment).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

 

 
14

--------------------------------------------------------------------------------

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations for borrowed money, whether current or long-term
(including the Obligations, any Subordinated Indebtedness and the Convertible
Notes) and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)     all purchase money Indebtedness;

 

(c)     the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

 

(d)     all obligations arising under letters of credit (including standby and
commercial letters of credit, but excluding cash collateralized letters of
credit), bankers’ acceptances, bank guaranties, surety bonds (other than surety
bonds issued for the account of any Loan Party or its Subsidiaries in the
ordinary course of business and for the benefit of governmental agencies or any
other Persons party to the contracts with any Loan Party or its Subsidiaries)
and similar instruments (other than letters of credit issued to support the
contractual obligations of the Captive Insurance Subsidiaries, so long as such
letters of credit are fully secured by cash of such Captive Insurance
Subsidiaries);

 

(e)     all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)
and any Earn Out Obligations;

 

(f)     the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person at any time prior to the Maturity Date, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;

 

(h)     all Funded Indebtedness of others secured by any Lien on, or payable out
of the proceeds of production from, property owned or acquired by such Person
(including Indebtedness arising under conditional sales or other title retention
agreements), whether or not the obligations secured thereby have been assumed,
but limited to the lower of (i) the fair market value of such property and (ii)
the amount of the indebtedness secured;

 

 

 
15

--------------------------------------------------------------------------------

 

 

(i)     all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and

 

(j)     to the extent such Funded Indebtedness is expressly made recourse to
such Person, all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Approvals” means any and all Permits of each Governmental
Authority issued or required under the Laws applicable to the business of the
Borrower or any of its Subsidiaries or necessary in the sale, furnishing, or
delivery of goods or services under Laws applicable to the business of the
Borrower or any of its Subsidiaries.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Reimbursement Program Cost” means with respect to and payable by
the Borrower and its Subsidiaries the sum of:

 

(a)     all amounts (including punitive and other similar amounts) agreed to be
paid or payable (i) in settlements of claims or (ii) as a result of a final,
non-appealable judgment, award or similar order, in each case, relating to
participation in Medical Reimbursement Programs;

 

(b)     all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

 

(c)     the amount of final, non-appealable recovery, damages, awards,
penalties, forfeitures or similar amounts rendered in any litigation, suit,
arbitration, investigation, review or other legal or administrative proceeding
of any kind relating to participation in Medical Reimbursement Programs.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
of any other Person, whether or not such Indebtedness is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

 

 
16

--------------------------------------------------------------------------------

 

 

“Guarantors” means (a) each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto, (b) each other Person that joins as a
Guarantor pursuant to Section 7.12, (c) with respect to (i) Obligations under
any Secured Swap Agreement, (ii) Obligations under any Secured Treasury
Management Agreement, and (iii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 4.01 and 4.08) under the Guaranty,
the Borrower and (d) the successors and permitted assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.

 

“Hazardous Materials” means all substances regulated as “hazardous,”
“dangerous,” “toxic,” a “pollutant,” a “contaminant” or words of similar import
under any applicable Environmental Law, including explosive or radioactive
substances or wastes, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes.

 

“Healthcare Laws” means all federal and state laws applicable to the business of
Borrower regulating the provision of and payment for healthcare services,
including HIPAA, Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Section 1320a-7b (Criminal Penalties Involving Medicare or State Health
Care Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute,” and all rules and regulations promulgated thereunder, including the
Medicare Regulations and the Medicaid Regulations.

 

“Healthcare Permit” means a Governmental Approval required under Healthcare Laws
applicable to the business of the Borrower or any of its Subsidiaries or
necessary in the sale, furnishing, or delivery of goods or services under
Healthcare Laws applicable to the business of the Borrower or any of its
Subsidiaries.

 

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

 

 
17

--------------------------------------------------------------------------------

 

 

“Immaterial Subsidiary” means a Subsidiary whose revenues for the year
immediately preceding the date of determination is less than 1% of the
consolidated revenues of the Borrower and its Subsidiaries for such year.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all Funded Indebtedness;

 

(b)     the Swap Termination Value of any Swap Contract;

 

(c)     all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

 

(d)     all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which the Borrower or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)     no Interest Period with respect to any Revolving Loan shall extend
beyond the Maturity Date; and

 

 

 
18

--------------------------------------------------------------------------------

 

 

(d)     no Interest Period with respect to the Term Loan shall extend beyond the
Maturity Date.

 

“Interim Financial Statements” has the meaning set forth in Section 5.01(c)(ii).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Borrower (or any Subsidiary) with or in favor of the L/C Issuer and
relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, authorizations and permits of
any Governmental Authority, in each case having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

 

 
19

--------------------------------------------------------------------------------

 

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means (a) any standby letter of credit issued hereunder
providing for the payment of cash upon the honoring of a presentation thereunder
and (b) any Existing Letter(s) of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Available Aggregate Revolving Commitments and (b) $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments and does not include fully drawn and funded Letters of Credit;
provided such funded Letters of Credit have been reimbursed in accordance with
the terms hereof.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, the
Collateral Documents and the Administrative Agent Fee Letter.

 

 

 
20

--------------------------------------------------------------------------------

 

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
Borrowing of Term Loans, (c) a conversion of Loans from one Type to the other,
or (d) a continuation of Eurodollar Rate Loans, in each case delivered pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Managed Entities” means any Person for which the Borrower or any of its
Affiliates provides or intends to provide management or administrative services,
excluding each of the Excluded Subsidiaries (other than the Captive Insurance
Subsidiaries).

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
or financial condition of the Borrower and its Subsidiaries, taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents; (c) a material impairment of the
ability of the Borrower or the Guarantors, taken as a whole, to perform its or
their respective payment obligations under any Loan Document; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or the Guarantors, taken as a whole, of any Loan Document.

 

“Maturity Date” means August 2, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.

 

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

 

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.

 

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

 

 

 
21

--------------------------------------------------------------------------------

 

 

“Medical Reimbursement Programs” means a collective reference to Medicare,
Medicaid and TRICARE and any other health care program operated by or financed
in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third party payor programs.

 

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code as amended, and any statute
succeeding thereto.

 

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

 

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as joint lead arranger and book manager.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest of any Loan Party in
real property (other than Excluded Property).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

 

 
22

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” means the cash proceeds or Cash Equivalents actually
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred by any Loan Party in connection therewith (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or payable as a result thereof, (c) the amount of
all required payments owing in respect of any Indebtedness that is secured by
the asset subject to such Disposition or Involuntary Disposition or that is
otherwise subject to mandatory prepayment as a result of such event (other than
Indebtedness under the Loan Documents), (d) the amount of any reasonable reserve
established in accordance with GAAP against any obligation to make earn out or
other contingency payments (including purchase price adjustments,
non-competition and consulting agreements, or other indemnity obligations) or
any other liabilities (other than any taxes deducted pursuant to clause (b)
above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any Guarantor, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be receipt of Net Cash
Proceeds of such Disposition occurring on the date of such reduction); it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents actually received upon the sale or other disposition of any
non-cash consideration received, but only as and when so received, by any Loan
Party or any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or
Involuntary Disposition.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the Term
Notes, individually or collectively, as the context may require.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Obligations” means with respect to the Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all obligations of any Loan Party owing to a
Treasury Management Bank or a Swap Bank in respect of Secured Treasury
Management Agreements or Secured Swap Agreements, in the case of each of clauses
(a) and (b), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

“OIG” means the Office of Inspector General of HHS and any successor thereof.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

 

 
23

--------------------------------------------------------------------------------

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Term Loans, Revolving Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
any Term Loans, Revolving Loans and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by or on behalf of the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 3004 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permit” means any governmental license, authorization, registration, permit,
drug or device authorization and approval, certificate, franchise,
qualification, accreditation, consent and approval required under any applicable
Law in order for any Person to carry on its business as now conducted.

 

 

 
24

--------------------------------------------------------------------------------

 

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (i) no Default shall have occurred and be continuing
or would result from such Acquisition, (ii) a substantial portion of the
property acquired (or a substantial portion of the property of the Person
acquired) in such Acquisition is used or useful in the same or a related line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date (or any reasonable extensions or expansions thereof), (iii) the
Administrative Agent shall have received all items in respect of the Equity
Interests or property acquired in such Acquisition required to be delivered by
the terms of Section 7.12 and/or Section 7.14, (iv) in the case of an
Acquisition of the Equity Interests of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (v) if in an amount greater than $20,000,000, the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), (vi) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, (vii) if such transaction involves the purchase of an
interest in a partnership between the Borrower (or a Subsidiary) as a general
partner and entities unaffiliated with the Borrower or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Borrower newly formed for the sole purpose of effecting such
transaction, and (viii) immediately after giving effect to such Acquisition,
there shall be availability under the Aggregate Revolving Commitments plus
unrestricted cash of the Loan Parties of at least (x) $50,000,000 if the
Convertible Notes are outstanding or $25,000,000 if the Convertible Notes have
been repaid in full.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Permitted Refinancing Indebtedness” means, with respect to any Person,
Indebtedness issued or incurred (including by means of the extension, renewal,
exchange or replacement of existing Indebtedness permitted hereunder) to
refinance, refund, extend, renew, exchange or replace existing Indebtedness
permitted hereunder (“Refinanced Indebtedness”); provided, that (a) such
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and any fees, expenses, committed or undrawn amounts,
underwriting discounts and commissions and original issue discounts, in each
case associated with such refinancing, refunding, extension, renewal, exchange
or replacement, (b) such refinancing, refunding, extending, renewing or
replacing Indebtedness has a final maturity that is no sooner than, and a
weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing, exchanging or replacing Indebtedness and any Guarantees thereof remain
so subordinated on terms, taken as a whole, not materially adverse to the
interests of the Lenders (as reasonably determined by the board of directors of
the Borrower) and (d) such Indebtedness is on terms and conditions taken as a
whole not materially more adverse to the Borrower and its Subsidiaries than the
terms of the Refinanced Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

 

 
25

--------------------------------------------------------------------------------

 

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b). In connection with the foregoing, (i)(a) with respect to any
Disposition or Involuntary Disposition, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition, income
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Records Transactions” means any transaction or series of transactions to
acquire intellectual property, licenses, hardware, software or otherwise,
whether such transactions take the form of purchases, investments, capital
expenditures or otherwise, for the purpose of creating, gathering, maintaining
 and managing electronic health records, including scheduling, billing,
collection, patient information and related records.

 

“Records Transactions Assets” means any assets of the Borrower and its
Subsidiaries acquired pursuant to Records Transactions.

 

“Register” has the meaning specified in Section 11.06(c).

 

 

 
26

--------------------------------------------------------------------------------

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, at least three Lenders holding in the
aggregate more than 50% of (a) the unfunded Commitments, the outstanding Loans,
L/C Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, at least
three Revolving Lenders holding more than 50% of the sum of the (a) the unfunded
Revolving Commitments, the outstanding Revolving Loans, the outstanding Swing
Line Loans, L/C Obligations and participations therein and (b) if the Revolving
Commitments have been terminated, the outstanding Revolving Loans, the
outstanding Swing Line Loans, L/C Obligations and participations therein. The
unfunded Revolving Commitments of, and the outstanding Revolving Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the
applicable Loan Party, or any other officer of such Loan Party designated by any
such Person in writing to the Administrative Agent from time to time, acting
singly, and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), the secretary or any assistant secretary of a Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

 

 
27

--------------------------------------------------------------------------------

 

 

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC) the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority recognized by the foregoing.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.

 

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party and any Swap Bank; provided that for any of the foregoing
to be included as a “Secured Swap Agreement” on any date of determination by the
Administrative Agent, the applicable Swap Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, that for any
of the foregoing to be included as a “Secured Treasury Management Agreement” on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

 

“Social Security Act” means the Social Security Act of 1965.

 

 

 
28

--------------------------------------------------------------------------------

 

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party” has the meaning set forth in Section 4.08.

 

“STRH” means SunTrust Robinson Humphrey, Inc.

 

“Subordinated Indebtedness” means unsecured Indebtedness of any Loan Party that
is subordinated to the prior payment and satisfaction of the Obligations
pursuant to subordination provisions reasonably satisfactory to the Required
Lenders.

 

“Subordinated Indebtedness Documents” means any agreement evidencing
Subordinated Indebtedness and all guaranty agreements and other documents,
agreements and instruments executed in connection therewith.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender or Affiliate of a Lender that is party to a Swap Contract with any
Loan Party in existence on the Closing Date, in each case to the extent
permitted by Section 8.03(d).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

 

 
29

--------------------------------------------------------------------------------

 

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

 

“Swing Line Note” has the meaning specified in Section 2.11(a).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Available Aggregate Revolving Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
amount, if any, set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Term Loan Commitment”. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the Closing Date is SIXTY
MILLION DOLLARS ($60,000,000).

 

“Term Note” has the meaning specified in Section 2.11(a).

 

“Threshold Amount” means $10,000,000.

 

 

 
30

--------------------------------------------------------------------------------

 

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of all Term Loans
of such Lender at such time.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit purchasing or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender or Affiliate of a Lender that
is a party to a Treasury Management Agreement with any Loan Party in existence
on the Closing Date.

 

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02     Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

 

 
31

--------------------------------------------------------------------------------

 

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)     Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan Document
(including the adoption of IFRS), and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

 

 
32

--------------------------------------------------------------------------------

 

 

(c)     Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the Consolidated Leverage Ratio (including
for purposes of determining the Applicable Rate) and the financial covenants in
Section 8.11 shall be made on a Pro Forma Basis.

 

1.04     Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Commitments.

 

(a)     Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Available Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment. Within the limits of each Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided herein.

 

(b)     Term Loan. Subject to the terms and conditions set forth herein,
including Section 2.02(f)(ii), each Lender severally agrees to make its portion
of a term loan (the “Term Loan”) to the Borrower in Dollars on the Closing Date
in an amount not to exceed such Lender’s Term Loan Commitment. Amounts repaid on
the Term Loan may not be reborrowed. The Term Loan may consist of Base Rate
Loans or Eurodollar Rate Loans or a combination thereof, as further provided
herein.

 

 

 
33

--------------------------------------------------------------------------------

 

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)     Each Borrowing of Revolving Loans, each Borrowing of Term Loan, each
conversion of Revolving Loans or Term Loan from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (Noon) (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, with respect to a Borrowing of Revolving Loans, the remaining
available amount of the Available Aggregate Revolving Commitments). Each
Borrowing of, conversion to or continuation of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, with respect to a Borrowing of Revolving Loans, the remaining
available amount of the Available Aggregate Revolving Commitments). Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing of Revolving Loans, a Borrowing of Term Loan, a
conversion of Revolving Loans or Term Loan from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Term Loan or Revolving
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of a Loan
in a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loan or Revolving Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month

 

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Revolving Loans or Term Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans as described in Section 2.02(a). In the case of a Borrowing of Revolving
Loans or a Borrowing of Term Loan, each Appropriate Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 2:00 p.m. on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension on the Closing Date, Section 5.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to the Administrative Agent by the Borrower; provided, however, that
if, on the date a Loan Notice with respect to a Borrowing of Revolving Loans is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings and second, shall be made available to the Borrower as provided
above.

 

 

 
34

--------------------------------------------------------------------------------

 

 

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)     After giving effect to all Borrowings of Revolving Loans, all Borrowings
of Term Loan, all conversions of Revolving Loans or Term Loan from one Type to
the other, and all continuations of Revolving Loans or Term Loan as the same
Type, there shall not be more than 5 Interest Periods in effect with respect to
all Revolving Loans and the Term Loan, unless otherwise agreed between the
Borrower and the Administrative Agent.

 

(f)     The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit or the Swing Line Sublimit) by a maximum
aggregate amount of up to SEVENTY FIVE MILLION DOLLARS ($75,000,000) as follows:

 

(i)     Increase in Aggregate Revolving Commitments. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swing Line Sublimit) with additional Revolving
Commitments from any existing Lender with a Revolving Commitment or new
Revolving Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent and the L/C Issuer; provided
that:

 

(A)     any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;

 

(B)     no Default or Event of Default shall exist and be continuing at the time
of any such increase;

 

(C)     no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

 

(D)     (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and

 

(E)     as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists.

 

 

 
35

--------------------------------------------------------------------------------

 

 

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.

 

(ii)     Increase in Term Loan Commitments. The Borrower may, at any time and
from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Term Loan with additional Term Loan
Commitments from any existing Lender or any other Person selected by the
Borrower and reasonably acceptable to the Administrative Agent; provided that:

 

(A)     any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof;

 

(B)     no Default or Event of Default shall exist and be continuing at the time
of any such increase;

 

(C)     no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

 

(D)     (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and

 

(E)     as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.02(f), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (y) no Default or Event of Default exists.

 

 

 
36

--------------------------------------------------------------------------------

 

 

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.

 

2.03     Letters of Credit.

 

(a)     The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to honor drawings under
the Letters of Credit; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries pursuant to this Section 2.03 and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Available
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations
plus such Revolving Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of the L/C Issuer
under the Existing Letters of Credit in a percentage equal to its Applicable
Revolving Credit Percentage of the Revolving Loans. The Borrower’s reimbursement
obligations in respect of the Existing Letters of Credit, and each Revolving
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

 

(ii)     The L/C Issuer shall not issue any Letter of Credit if:

 

(A)      subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

 

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or direct that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

 

 
37

--------------------------------------------------------------------------------

 

 

(B)     the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

 

(C)     except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)     such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(E)     any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)     The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article X with respect to any acts taken
or omissions suffered by the L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 



 

(b) 

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.



 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

 

 
38

--------------------------------------------------------------------------------

 

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Revolving
Credit Percentage times the amount of such Letter of Credit.

 

(iii)     If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(iv)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)     Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Provided that the Borrower has received
notice prior to 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and if Borrower receives notice of such payment after such time,
the Borrower shall make such payment not later than 11:00 a.m. on the first
Business Day following receipt of such notice. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of a Revolving Loan, which shall
be a Base Rate Loan to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving
Outstandings shall not exceed the Available Aggregate Revolving Commitments. Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)     Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

 

 
40

--------------------------------------------------------------------------------

 

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)     Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

(v)     Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)     Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Credit Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

 

 

 
41

--------------------------------------------------------------------------------

 

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause (d)(ii) shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)     Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)     honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)     any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

 

 
42

--------------------------------------------------------------------------------

 

 

(viii)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)     Role of L/C Issuer. Each Revolving Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, the Lenders any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)     Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the L/C
Issuer shall not be responsible to the Borrower for, and the L/C Issuer’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the L/C Issuer required under any law, order, or practice that is
required to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

 

 
43

--------------------------------------------------------------------------------

 

 

(h)     Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender, subject to Section 2.15, in
accordance with its Applicable Revolving Credit Percentage a fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be maximum drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 

(i)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Administrative Agent Fee Letter, computed on the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit). Such
fronting fee shall accrue on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within five (5) Business Days of
demand and are nonrefundable.

 

(j)     Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04     Swing Line Loans.

 

(a)     Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to the Borrower in Dollars from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided, however,
that (i) after giving effect to any Swing Line Loan, (x) the Total Revolving
Outstandings shall not exceed the Available Aggregate Revolving Commitments at
such time, and (y) the aggregate Outstanding Amount of the Revolving Loans of
any Revolving Lender, at such time, plus such Revolving Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations at
such time, plus such Revolving Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Revolving Commitment, (ii) the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan and (iii)
the Swing Line Lender shall not be under any obligation to make any Swing Line
Loan if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Applicable Revolving Credit Percentage times the amount of
such Swing Line Loan.

 

 

 
44

--------------------------------------------------------------------------------

 

 

(b)     Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof (or, if less, the remaining available
amount of the Available Aggregate Revolving Commitments), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Available Aggregate Revolving Commitments. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

 

 
45

--------------------------------------------------------------------------------

 

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced pursuant to
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)     If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)     Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02. No such purchase
or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Credit Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

 

 
46

--------------------------------------------------------------------------------

 

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     Prepayments.

 

(a)     Voluntary Prepayments.

 

(i)     Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and/or the Term Loan in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans and whether the Loans to be prepaid are the Revolving
Loans and/or the Term Loan. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that, subject to Section 3.05, a notice of voluntary
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness, in which case such notice of prepayment may be revoked by
the Borrower if such condition is not satisfied. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages. Each such
voluntary prepayment of the Term Loan shall be applied to the Term Loan as
directed by Borrower until the Term Loan has been paid in full.

 

 

 
47

--------------------------------------------------------------------------------

 

 

(ii)     Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, however, that a notice of voluntary prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness, in which case
such notice of prepayment may be revoked by the Borrower if such condition is
not satisfied.

 

(b)     Mandatory Prepayments of Loans.

 

(i)     Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Available Aggregate Revolving Commitments
then in effect, the Borrower shall promptly prepay Revolving Loans and/or the
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Available Aggregate
Revolving Commitments then in effect.

 

(ii)     Dispositions, Involuntary Dispositions and Extraordinary Receipts. If
the Borrower or any Guarantor Disposes of any property (excluding Equity
Interests of the Borrower), any Involuntary Disposition of any property of any
Loan Party occurs or any Loan Party receives Extraordinary Receipts and the sum
of (x) the amount of the Net Cash Proceeds of all such Dispositions plus (y) the
amount of the Net Cash Proceeds for all Involuntary Dispositions realized plus
(z) the amount of all Extraordinary Receipts exceeds $10,000,000 in the
aggregate in any fiscal year, the Borrower shall prepay, on or prior to the date
that is five (5) Business Days after the date of realization or receipt of such
Net Cash Proceeds, the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition or Involuntary Disposition described in this
Section 2.05(b)(ii), at the election of the Borrower, and so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower or such
Guarantor may use all or any portion of such Net Cash Proceeds to (x) reinvest
in assets of the type used in the business of the Borrower and its Subsidiaries
or (y) acquire the Equity Interests of any Person that, upon the acquisition
thereof, will be a Domestic Subsidiary of the Borrower (to the extent such
acquisition is otherwise permitted pursuant to Section 8.02), in each case, so
long as (A) the Borrower or such Guarantor shall have reinvested or entered into
an agreement to reinvest such assets or acquire Equity Interests with such Net
Cash Proceeds within 365 days after the receipt of such Net Cash Proceeds and
(B) such purchase shall have been consummated within 450 days after the receipt
of such Net Cash Proceeds; provided, further, however, that any Net Cash
Proceeds not so applied within such 365 or 450 day period, as applicable, shall
be promptly applied to the prepayment of the Loans as set forth in clause (v)
below.

 

 

 
48

--------------------------------------------------------------------------------

 

 

(iii)     Debt Issuances. Promptly upon receipt by any Loan Party of the Net
Cash Proceeds of any Debt Issuance, the Borrower shall prepay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in an aggregate
amount equal to 100% of such Net Cash Proceeds (such prepayment to be applied as
set forth in clause (v) below).

 

(iv)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)     with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Revolving Loans and Swing Line Loans and (after all Revolving Loans and Swing
Line Loans have been repaid) to Cash Collateralize L/C Obligations;

 

(B)     with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first to the Term Loan (ratably to the remaining principal amortization
payments of the Term Loan), then (after the Term Loan has been paid in full) to
the Revolving Loans and Swing Line Loans and then (after all Revolving Loans and
Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations
(without a corresponding permanent reduction in the Aggregate Revolving
Commitments);

 

(C)     with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), after the application of proceeds pursuant to subclauses (A) and (B)
above, the balance, if any, to the Loan Parties, as directed by the Borrower.

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06     Termination or Reduction of Aggregate Revolving Commitments.

 

(a)     Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Available Aggregate Revolving Commitments, (B) the Letter of Credit Sublimit
if, after giving effect thereto, the Outstanding Amount of L/C Obligations not
fully Cash Collateralized hereunder would exceed the Letter of Credit Sublimit,
or (C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit. Each notice of termination shall specify
such election to terminate and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. A notice delivered by the Borrower pursuant to this
Section 2.06 may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of proceeds from the issuance of other
Indebtedness, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     Mandatory Reductions. If after giving effect to any reduction or
termination of Revolving Commitments under this Section 2.06, the Letter of
Credit Sublimit or the Swing Line Sublimit exceed the Available Aggregate
Revolving Commitments at such time, the Letter of Credit Sublimit or the Swing
Line Sublimit, as the case may be, shall be automatically reduced by the amount
of such excess.

 

(c)     Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06. Upon any
reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Aggregate Revolving Commitments
accrued until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

2.07     Repayment of Loans.

 

(a)     Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

 

(b)     Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.

 

(c)     Term Loan. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Loan Lenders holding a portion of the Term Loan (i)
on the dates set forth below, an aggregate principal amount equal to the
percentage set forth below opposite such month of the aggregate gross principal
amount of the Term Loan (as such installments may hereafter be adjusted as a
result of the application of prepayments made pursuant to Section 2.05) and (ii)
on the Maturity Date, the aggregate gross principal amount of the Term Loan
outstanding on such date, unless accelerated sooner pursuant to Section 9.02:

 



 

Payment Dates

Principal Amortization Payment (% of Term Loan outstanding on the Closing Date
plus the initial amount of any Term Loans funded pursuant to Section
2.02(f)(ii))

December 31, 2013

0%

March 31, 2014

0%

June 30, 2014

0%

September 30, 2014

0%

December 31, 2014

1.25%

March 31, 2015

1.25%

June 30, 2015

1.25%

September 30, 2015

1.25%

December 31, 2015

1.875%



 

 

 
50

--------------------------------------------------------------------------------

 

 



March 31, 2016

1.875%

June 30, 2016

1.875%

September 30, 2016

1.875%

December 31, 2016

2.50%

March 31, 2017

2.50%

June 30, 2017

2.50%

September 30, 2017

2.50%

December 31, 2017

3.75%

March 31, 2018

3.75%

June 30, 2018

3.75%

Maturity Date

Outstanding Principal Balance of Term Loan



 

2.08     Interest.

 

(a)     Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period applicable thereto at a rate per annum equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Rate, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.

 

(b)     (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)     If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09     Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

 

 
51

--------------------------------------------------------------------------------

 

 

(a)     Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender in accordance with its Applicable Revolving Credit
Percentage, a commitment fee (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

 

(b)     Administrative Agent Fee Letter. The Borrower shall pay to Bank of
America for its own account fees in the amounts and at the times specified in
the Administrative Agent Fee Letter. Such fees shall be fully earned when paid
and shall be non-refundable for any reason whatsoever, absent manifest error.

 

2.10     Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

 

(a)      All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date or dates (the “Recalculation Period”) was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such Recalculation Period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

 

 

 
52

--------------------------------------------------------------------------------

 

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender and amounts of principal and
interest payable or paid to such Lender from time to time hereunder shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in accordance with its respective usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit D (a “Swing Line Note”), and
(iii) in the case of the Term Loan, be in the form of Exhibit E (a “Term Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

 

(b)     In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(c)     The Administrative Agent and each Lender shall promptly provide copies
of the accounts and records maintained in accordance this Section 2.11 to the
Borrower at its reasonable request.

 

2.12     Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, such due
date shall be extended to the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

 

 
53

--------------------------------------------------------------------------------

 

 

(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the Loans constituting such Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. In the event the Borrower pays
such amount to the Administrative Agent, then such amount shall reduce the
principal amount of such Borrowing. If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

 

 
54

--------------------------------------------------------------------------------

 

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Cash Collateral.

 

(a)     Certain Credit Support Events. If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 9.02(c), or (iv)
there shall exist a Defaulting Lender, then the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

 

 
55

--------------------------------------------------------------------------------

 

 

(b)     Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at the Administrative Agent and may be invested in
readily available Cash Equivalents selected by the Administrative Agent in its
sole discretion. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent reasonably determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Borrower
shall promptly pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

 

 
56

--------------------------------------------------------------------------------

 

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
that Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy that Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to that Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, that Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)     Certain Fees.

 

(A)     No Defaulting Lender shall be entitled to receive any Commitment Fee
payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)     Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.14.

 

(C)     With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

 

 
57

--------------------------------------------------------------------------------

 

 

(iv)     Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 5.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01     Taxes.

 

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

 

 
58

--------------------------------------------------------------------------------

 

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)     Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

 

 
59

--------------------------------------------------------------------------------

 

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)     Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, each Loan Party shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)     Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 

 
60

--------------------------------------------------------------------------------

 

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,

 

(II)     executed originals of Internal Revenue Service Form W-8ECI,

 

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(IV)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

 

 
61

--------------------------------------------------------------------------------

 

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations

 

3.02     Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

 

 
62

--------------------------------------------------------------------------------

 

 

3.03     Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan, or (b) the Required Lenders determine that for any reason the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, in each case, the Administrative Agent will
promptly notify the Borrower and all Lenders. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

 

 
63

--------------------------------------------------------------------------------

 

 

(iii)     impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the basis for and calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

 

 
64

--------------------------------------------------------------------------------

 

 

3.05     Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any breakage cost incurred by it as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)     any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 11.13.

 

 

 
65

--------------------------------------------------------------------------------

 

 

3.07     Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

GUARANTY

 

4.01     The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Obligation of a Guarantor that are guaranteed under this Guaranty
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

 

4.02     Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this Section 4.02 that the obligations of the Guarantors hereunder
shall be absolute and unconditional under any and all circumstances. Each
Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Agreement or
obligations and liabilities under any Secured Swap Agreement or Secured Treasury
Management Agreement, in each case, not yet due and payable) have been paid in
full and the Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

 

 
66

--------------------------------------------------------------------------------

 

 

(a)     at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(b)     any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

 

(c)     the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Secured Swap Agreement or any
Secured Treasury Management Agreement, or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements or such Secured
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d)     any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

 

(e)     any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives to the extent permitted under applicable law, diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Secured Swap
Agreement or any Secured Treasury Management Agreement, or any other agreement
or instrument referred to in the Loan Documents, such Secured Swap Agreements or
such Secured Treasury Management Agreements, or against any other Person under
any other guarantee of, or security for, any of the Obligations.

 

4.03     Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable and documented costs and expenses (including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law; provided that such indemnity shall not, as to the
Administrative Agent or any Lender, be available to the extent that such costs,
expenses, fees, charges or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender, as
applicable, or any of its directors, officers or employees or bad faith breach
by the Administrative Agent or such Lender, as applicable, or any of its
directors, officers or employees of its obligations under the Loan Documents.

 

 

 
67

--------------------------------------------------------------------------------

 

 

4.04     Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05     Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any Loan Party and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any Loan Party) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.06     Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Agreement or obligations and liabilities under any Secured
Swap Agreement or Secured Treasury Management Agreement, in each case, not yet
due and payable) have been paid in full and the Commitments have terminated.

 

4.07     Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08     Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

 

 
68

--------------------------------------------------------------------------------

 

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01     Conditions of Initial Credit Extension.

 

This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction or waiver of the following conditions precedent:

 

(a)     Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement, the Security Agreement, the Pledge Agreement and
the Notes, each properly executed by a Responsible Officer of the signing Loan
Party and each of which shall be originals or facsimiles (followed promptly by
originals), and, in the case of this Agreement, by each Lender.

 

(b)     Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date, and in form and substance reasonably satisfactory to the
Administrative Agent.

 

(c)     Financial Statements. The Administrative Agent shall have received:

 

(i)     the Audited Financial Statements; and

 

(ii)     unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2013, including balance
sheets and statements of income or operations, shareholders’ equity and cash
flows (the “Interim Financial Statements”).

 

(d)     No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2012 in the business, assets, properties,
liabilities, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

 

(e)     Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of a Responsible Officer of the
Borrower, threatened in writing in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

(f)     Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)     copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date before the Closing Date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

 

 
69

--------------------------------------------------------------------------------

 

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(iii)     good standing or similar certificates as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
is validly existing and in good standing in its state of organization or
formation (to the extent the concept of good standing is applicable to such Loan
Party under the laws of such jurisdiction), in each case dated as of a recent
date before the Closing Date.

 

(g)     Perfection and Priority of Liens. Receipt by the Administrative Agent of
the following:

 

(i)     searches of Uniform Commercial Code filings in the jurisdiction of
formation of each Loan Party or as reasonably requested by the Administrative
Agent, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

 

(ii)     UCC financing statements in form appropriate for filing for each
jurisdiction that the Administrative Agent deems reasonably necessary to perfect
the Administrative Agent’s security interest in the Collateral described in the
Security Agreement and in the Pledge Agreement that can be perfected by filing a
UCC financing statement;

 

(iii)     all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers or instruments of transfer attached
thereto; and

 

(iv)     duly executed notices of grant of security interest by each Loan Party
in recordable form for the United States Patent and Trademark Office and United
States Copyright Office, as applicable, with respect to IP Rights that are the
subject of a registration or application, together with evidence that all
actions that the Administrative Agent deems reasonably necessary in order to
perfect the Liens created under the Security Agreement in IP Rights established
under the laws of the United States or any state thereof, have been taken or
shall be taken within the time specified by the Administrative Agent.

 

(h)     Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders, under such liability
and casualty insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute substantially all of the
Collateral.

 

 

 
70

--------------------------------------------------------------------------------

 

 

(i)     Solvency Certificate. The Administrative Agent shall have received
certification as to the financial condition and Solvency of (i) the Borrower,
and (ii) the Borrower and its Subsidiaries on a consolidated basis (in each case
after giving effect to the transactions contemplated hereby) from a Responsible
Officer of the Borrower not in his or her individual capacity but in his or her
capacity as an officer of the Borrower.

 

(j)     Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all accrued, reasonable and out-of-pocket fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(k)     Fees and Expenses. The Administrative Agent shall have confirmation that
all fees and expenses of the Administrative Agent and the Lenders required to be
paid on or before the Closing Date have been paid.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02     Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Request for Credit Extension requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
satisfaction or waiver of the following conditions precedent:

 

(a)     The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
5.02, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

(b)     No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)     The Administrative Agent and, if applicable, the L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)     As such time as the Convertible Notes are outstanding, the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower certifying that (i) such Credit Extension constitutes “Senior
Debt” under, and as defined in, the Convertible Notes Indenture, and (ii) the
“Total Leverage Ratio” under, and as defined in, the Convertible Notes
Indenture, shall not exceed 5.5 to 1.0 as of the last day of any period of four
consecutive fiscal quarters of the Borrower ending with the most recently
completed fiscal quarter after giving effect to such Credit Extension.

 

 

 
71

--------------------------------------------------------------------------------

 

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that (with references in this Article VI (other than Sections 6.05 and
6.13) to “Subsidiaries” to exclude Captive Insurance Subsidiaries):

 

6.01     Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification (to the extent the concept
of good standing is applicable to such Loan Party under the laws of such
jurisdiction); except in each case referred to in clause (b)(i) or (c) above, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.02     Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (c) violate any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB); or (d) result in a limitation
on any licenses, permits or other Governmental Approvals applicable to the
business, operations or properties of any Loan Party or adversely affect the
ability of any Loan Party to participant in any Medical Reimbursement Programs;
except in each case referred to in clause (b)(ii), (c) or (d) above, to the
extent that such conflict, contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

 

6.03     Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, that have already been obtained, taken, given or
made and are in full force and effect, (b) filings and recordings necessary to
perfect and continue the Liens on the Collateral created by the Collateral
Documents and (c) recording of the transfer of registrations and applications
for IP Rights upon foreclosure.

 

 

 
72

--------------------------------------------------------------------------------

 

 

6.04     Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity and
principles of good faith and fair dealing.

 

6.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)     The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii) above, to
the absence of footnotes and to normal year-end audit adjustments.

 

(c)     The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby except to the extent not required to be disclosed in accordance
with GAAP.

 

(d)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

6.06     Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of a Responsible Officer of any Loan Party, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) could reasonably be expected to adversely affect
the rights and remedies of the Administrative Agent and/or the Lenders under
this Agreement or any other Loan Document or (b) could reasonably be expected to
have a Material Adverse Effect.

 

 

 
73

--------------------------------------------------------------------------------

 

 

6.07     No Default.

 

(a)     Neither any Loan Party nor any of its Subsidiaries is in default under
or with respect to any Contractual Obligation that could reasonably be expected
to have a Material Adverse Effect.

 

(b)     No Default has occurred and is continuing.

 

6.08     Ownership of Property; Liens.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for (i)
Permitted Liens or (ii) such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and its Subsidiaries is subject to no Liens, other
than Permitted Liens.

 

6.09     Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)      Each of the Facilities and all operations at the Facilities are in
compliance with all applicable Environmental Laws, and there is no violation of
any Environmental Law with respect to the Facilities or the Businesses, and
there are no conditions relating to the Facilities or the Businesses that could
reasonably be expected to give rise to liability under any applicable
Environmental Laws.

 

(b)     No Loan Party and to the best knowledge of the Loan Parties, no other
Person, has caused any of the Facilities to contain, to have previously
contained, any Hazardous Materials at, on or under the Facilities in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

 

(c)     Except for matters that have been fully resolved, neither any Loan Party
nor any Subsidiary has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation or non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(d)     To the best knowledge of the Loan Parties, Hazardous Materials have not
been transported or disposed of from the Facilities, or generated, treated,
stored or disposed of at, on or under any of the Facilities or any other
location, in each case by or on behalf of any Loan Party or any Subsidiary in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

 

(e)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Loan Parties, threatened, under any
Environmental Law to which any Loan Party or any Subsidiary is or, to the best
knowledge of the Loan Parties, will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary, the Facilities
or the Businesses.

 

6.10     Insurance.

 

 

 
74

--------------------------------------------------------------------------------

 

 

(a)     The material properties of the Loan Parties and their Subsidiaries are
insured with the Captive Insurance Subsidiaries or with insurance companies
reasonably believed by the Borrower to be financially sound and reputable (none
of which are Affiliates of such Persons, except for the Captive Insurance
Subsidiaries), in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Closing Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 6.10.

 

(b)     Each Loan Party and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

 

6.11     Taxes.

 

The Loan Parties and their Subsidiaries have filed all material federal, state
and other tax returns and reports required to be filed by them, and have paid
all material federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted (as reasonably determined
by the Borrower) and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that would, if made, have a Material Adverse Effect.

 

6.12     ERISA Compliance.

 

(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Internal Revenue Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Internal Revenue Code or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would prevent, or cause the loss of, such tax-qualified
status.

 

(b)     There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

 

 
75

--------------------------------------------------------------------------------

 

 

6.13     Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party is validly issued, fully
paid and non-assessable.

 

6.14     Margin Regulations; Investment Company Act.

 

(a)     The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 9.01(e) will be margin stock.

 

(b)     None of any Loan Party or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

6.15     Disclosure.

 

No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in the light of the circumstances under which they were made, not
materially misleading as of the date such information is dated or certified;
provided that, with respect to any projected financial information, the Loan
Parties represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being understood and
acknowledged that projections are as to future events and are not to be viewed
as facts and are subject to significant uncertainties and contingencies, many of
which are beyond the control of any Loan Party, and no assurances can be given
that any particular projections will be realized and that actual results during
the period or periods covered by the projections may differ significantly from
the projected results and such differences may be material.

 

 

 
76

--------------------------------------------------------------------------------

 

 

6.16     Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted (as reasonably determined by the
Borrower) or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.17     Intellectual Property; Licenses, Etc.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending or, to the knowledge of a Responsible Officer of
any Loan Party, threatened in writing against any Loan Party or any of its
Subsidiaries by any Person challenging or questioning the use of any IP Rights
or the validity or effectiveness of any IP Rights, nor does any Loan Party know
of any such claim, and, to the knowledge of the Loan Parties, except as could
not reasonably be expected to have a Material Adverse Effect, the use of any IP
Rights by any Loan Party or any of its Subsidiaries or the granting of a right
or a license in respect of any IP Rights from any Loan Party or any of its
Subsidiaries does not infringe on the rights of any Person. As of the Closing
Date, none of the material IP Rights owned by any of the Loan Parties or any of
its Subsidiaries is subject to any material licensing agreement or similar
arrangement except as set forth on Schedule 6.17.

 

6.18     Solvency

 

The Borrower is Solvent and the Borrower and the Loan Parties are Solvent on a
consolidated basis. 

 

6.19     Perfection of Security Interests in the Collateral.

 

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent valid security interests in, and Liens on, all rights
of the respective Loan Parties in the Collateral described therein, which
security interests and Liens are currently perfected security interests and
Liens (to the extent required pursuant to the terms of the Loan Documents),
prior to all other Liens other than Permitted Liens.

 

6.20     Business Locations.

 

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned by the Loan Parties as of the Closing Date. Set
forth on Schedule 6.20(b) is the taxpayer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages hereto. Except as set forth on Schedule 6.20(c), no
Loan Party has during the five years preceding the Closing Date (i) changed its
legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.

 

 

 
77

--------------------------------------------------------------------------------

 

 

6.21     Labor Matters.

 

Except as set forth on Schedule 6.21 hereto, (i) there are no collective
bargaining agreements or any Multiemployer Plan covering the employees of any
Loan Party or any Subsidiary as of the Closing Date and (ii) neither any Loan
Party nor any Subsidiary has suffered any material strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

 

6.22     Fraud and Abuse.

 

Neither any Loan Party nor any Subsidiary nor any of their respective officers
or directors has engaged in any activities that are prohibited under any
applicable provision of any Healthcare Law and the regulations promulgated
thereunder, including HIPAA, the Medicare Regulations or the Medicaid
Regulations, to the extent such activities would reasonably be expected to
result in a Material Adverse Effect.

 

6.23     Licensing and Accreditation.

 

(a) Each of the Loan Parties and their Subsidiaries has, except to the extent
such failure to do so would not reasonably be expected to result in a Material
Adverse Effect, to the extent applicable: (i) obtained (or been duly assigned)
all required Governmental Approvals and certificates of need or determinations
of need as required by the relevant state Governmental Authority for the
acquisition, construction, expansion of, investment in or operation of its
businesses and Facilities as currently operated; (ii) obtained and maintains in
good standing all Governmental Approvals and Healthcare Permits; (iii) obtained
and maintains accreditation from all generally recognized accrediting agencies
where required by applicable Law or necessary for reimbursement by any
applicable Medical Reimbursement Program; (iv) entered into and maintains in
good standing its Medicare Provider Agreements and, to the extent applicable,
Medicaid Provider Agreements; and (v) ensured that all such Healthcare Permits
are in full force and effect on the date hereof and have not been revoked or
suspended or otherwise limited (collectively, “Certificates, Licenses and
Accreditation”). No event has occurred or other fact exists with respect to the
Certificates, Licenses and Accreditation and Governmental Approvals that allows,
or after notice or lapse of time or both, would allow, revocation, suspension,
restriction, limitation or termination of any of the Certificates, Licenses and
Accreditation and Governmental Approvals, except to the extent such failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
No written notice from any Governmental Authority in respect to the revocation,
suspension, restriction, limitation or termination of any material Certificates,
Licenses and Accreditation and Governmental Approvals has been delivered or
issued or, to the knowledge of the Loan Parties, threatened in writing, in any
such case, that could reasonably be expected to result in a Material Adverse
Effect.

 

(b) To the knowledge of the Loan Parties, each Contract Provider is duly
licensed by each state, state agency, commission or other Governmental Authority
having jurisdiction over the provision of such services by such Person in the
locations where the Loan Parties and their Subsidiaries conduct business, to the
extent such licensing is required to enable such Person to provide the
professional services provided by such Person and otherwise as is necessary to
enable the Loan Parties and their Subsidiaries to operate substantially as
currently operated and as contemplated to be operated.

 

(c) There is no civil, criminal or administrative action, suit, claim,
indictment, proceeding, hearing, charge, complaint, demand, audit inspection or
investigation pending or, to the knowledge of the Loan Parties, threatened by
any federal, state or local governmental agency against any Loan Party or any
Subsidiary or any Responsible Officer thereof, nor is there any basis therefore,
in any such case, that would reasonably be expected to result in a Material
Adverse Effect.

 

 

 
78

--------------------------------------------------------------------------------

 

 

6.24     Reimbursement from Medical Reimbursement Programs.

 

Except as could not reasonably be expected to result in a Material Adverse
Effect:

 

(a)     The accounts receivable of the Loan Parties and their Subsidiaries and
all billing and collection practices of Loan Parties and their Subsidiaries have
been and will continue to be adjusted to reflect the reimbursement policies
(both those most recently published in writing as well as those not in writing
which have been verbally communicated) of Medical Reimbursement Programs,
including Medicare, Medicaid, Blue Cross/Blue Shield, private insurance
companies, health maintenance organizations, preferred provider organizations,
alternative delivery systems, managed care systems, government contracting
agencies and other third party payors in all material respects.

 

(b)     In particular, accounts receivable relating to such Medical
Reimbursement Programs do not and shall not exceed amounts any obligee is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to its usual
charges.

 

(c)     Neither the Loan Parties nor their Subsidiaries have submitted to any
Medical Reimbursement Program any fraudulent, abusive or materially false or
improper claim for payment, billed any Medical Reimbursement Program for any
service not rendered as claimed, or, to their knowledge, received and retained
any payment or reimbursement from any Medical Reimbursement Program in excess of
the proper amount allowed by applicable law and applicable contracts or
agreements with the Medical Reimbursement Program.

 

6.25     Medicare and Medicaid Notices and Filings Related to Health Care
Business.

 

Except as could not reasonably be expected to result in a Material Adverse
Effect, with respect to the Loan Parties and their Subsidiaries, to the extent
applicable: (i) each has timely filed all reports required to be filed in
connection with Medicare and applicable Medicaid programs and due on or before
the date hereof, and all required reports and administrative forms and filings
are true and complete in all material respects; (ii) there are no claims,
actions, proceedings or appeals pending (and neither any Loan Party nor any of
their Subsidiaries has filed anything that would result in any claims, actions
or appeals) before any Governmental Authority with respect to any Medicare or
Medicaid cost reports or claims filed by any Loan Party or any of their
Subsidiaries on or before the date hereof, or with respect to any adjustments,
denials, recoupments or disallowances by any intermediary, carrier, other
insurer, commission, board or agency in connection with any cost reports or
claims; (iii) except for normal ordinary course inspections, audits and surveys,
to the knowledge of the Loan Parties, no validation review, survey, inspection,
audit, investigation or program integrity review related to any Loan Party or
any Subsidiary has been conducted by any Governmental Authority or government
contractor in connection with the Medicare or Medicaid programs, and no such
reviews are scheduled or, to the knowledge of the Loan Parties, pending or
threatened against or affecting any Loan Party or any Subsidiary; and (iv) each
has timely filed all material reports, data and other information required by
any other Governmental Authority with authority to regulate any Loan Party or
any Subsidiary or its business in any manner.

 

6.26     Captive Insurance Subsidiaries.

      

The Borrower owns (directly or indirectly) 100% of the issued and outstanding
Equity Interests of each of the Captive Insurance Subsidiaries. Each of the
Captive Insurance Subsidiaries has been adequately capitalized by the Borrower
and its Subsidiaries in compliance with applicable Law. The sole business
activity of the Captive Insurance Subsidiaries is providing insurance coverage
for the Borrower, its Affiliates, the other Excluded Subsidiaries, the Managed
Entities and transportation providers. The Borrower has not guaranteed or
otherwise agreed to pay or be responsible for any Indebtedness or obligations of
the Captive Insurance Subsidiaries of any kind or nature which would not be
permitted hereunder.

 

 

 
79

--------------------------------------------------------------------------------

 

 

6.27     OFAC.

 

No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2 of such executive order, or (iii) is a person that
is named as a “specially designated national and blocked person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list.

 

6.28     Patriot Act.

 

Each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of unasserted indemnification and expense reimbursement obligations that survive
the termination of this Agreement or obligations and liabilities under any
Secured Swap Agreement or Secured Treasury Management Agreement, in each case,
not yet due and payable), or any Letter of Credit shall remain outstanding, the
Loan Parties shall and shall cause each Subsidiary (provided that those
provisions under this Article VII with which Subsidiaries of the Borrower are
required to comply shall exclude from such compliance any Captive Insurance
Subsidiary):

 

7.01     Financial Statements.

 

Deliver to the Administrative Agent:

 

(a)     upon the earlier of the date that is ninety days after the end of each
fiscal year of the Borrower or the date such information is filed with the SEC,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of earnings,
changes in shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification (other than
qualifications resulting solely from the classification of the Loans as short
term Indebtedness during the one year period prior to the Maturity Date) or
exception or any qualification or exception as to the scope of such audit; and

 

 

 
80

--------------------------------------------------------------------------------

 

 

(b)     upon the earlier of the date that is forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower or
the date such information is filed with the SEC, the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
quarter, and the related consolidated statements of earnings and cash flows of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
commencing at the end of the previous fiscal year and ending with the end of
such fiscal quarter, setting forth in each case in comparative form the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, earnings and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to year-end
audit adjustments and the absence of footnotes.

 

7.02     Certificates; Other Information.

 

Deliver to the Administrative Agent:

 

(a)     within ninety (90) days after the end of each fiscal year of the
Borrower and within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
certificate shall include information regarding the amount of all Dispositions,
Involuntary Dispositions, Debt Issuances, Extraordinary Receipts and
Acquisitions that occurred during the fiscal quarter ending as of the end of
such fiscal period;

 

(b)     within sixty (60) days after end of each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2013, an annual budget of the
Borrower and its Subsidiaries containing projected financial information, in
substantially the same scope and form as provided to the Borrower’s Board of
Directors;

 

(c)     promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;

 

(d)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of the Convertible Notes or any Subordinated
Indebtedness;

 

(e)     within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof, the occurrence of which in the reasonable opinion of the
Borrower must be disclosed in a public filing with the SEC;

 

(f)     promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request; and

 

 

 
81

--------------------------------------------------------------------------------

 

 

(g)     within ninety (90) days after the end of each fiscal year of the
Borrower and within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, a certificate of a
Responsible Officer of the Borrower listing (i) all applications by any Loan
Party in the United States Copyright Office or United States Patent and
Trademark Office, if any, for Copyrights, Patents or Trademarks (each such term
as defined in the Security Agreement) made since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date)
and (ii) all issuances of registrations by any Loan Party in the United States
Copyright Office or United States Patent and Trademark Office, if any, for
Copyrights, Patents and Trademarks (each such term as defined in the Security
Agreement) received since the date of the prior certificate (or, in the case of
the first such certificate, the Closing Date).

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, MLPF&S and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and MLPF&S shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated as
“Public Side Information.”

 

7.03     Notices.

 

(a)     Promptly following knowledge thereof by a Responsible Officer (and in
any event, within two Business Days of such knowledge), notify the
Administrative Agent of the occurrence of any Default.

 

 

 
82

--------------------------------------------------------------------------------

 

 

(b)     Promptly following knowledge thereof by a Responsible Officer (and in
any event, within five Business Days of such knowledge), notify the
Administrative Agent of any matter that has resulted in a Material Adverse
Effect.

 

(c)     Promptly following knowledge thereof by a Responsible Officer (and in
any event, within five Business Days of such knowledge) notify the
Administrative Agent of the occurrence of any ERISA Event.

 

(d)     Promptly following knowledge thereof by a Responsible Officer (and in
any event, within five Business Days of such knowledge), notify the
Administrative Agent of any determination by the Borrower referred to in Section
2.10(b).

 

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached. Promptly
after its receipt thereof, the Administrative Agent shall deliver to each Lender
any notice it receives under this Section.

 

7.04     Payment of Taxes.

 

Pay and discharge, as the same shall become due and payable, all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted (as reasonably determined by the
Borrower) and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party or Subsidiary.

 

7.05     Preservation of Existence, Etc.

 

(a)     Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

 

(b)     Preserve, renew and maintain in full force and effect its good standing
(to the extent applicable) under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)     Take all reasonable action as determined in the Borrower or such
Subsidiary’s reasonable business judgment to maintain all rights, privileges,
permits, licenses and franchises necessary in the conduct of its business as
currently conducted and herein contemplated, including any required professional
licenses, CLIA certifications, Medicare Provider Agreements and Medicaid
Provider Agreements, except in any case to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(d)     Preserve or renew, whenever applicable, all of its registrations for
material registered patents, copyrights, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

7.06     Maintenance of Properties.

 

Except as permitted by Section 8.05, (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear, damage caused by casualty
and Involuntary Dispositions excepted, and (b) make all necessary repairs
thereto and renewals and replacements thereof, except (in the case of clauses
(a) and (b) above) where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

 

 
83

--------------------------------------------------------------------------------

 

 

7.07     Maintenance of Insurance.

 

(a)     Maintain, or cause to be maintained, with the Captive Insurance
Subsidiaries or with insurance companies reasonably believed by the Borrower to
be financially sound and reputable (none of which are Affiliates of the Loan
Parties, except for the Captive Insurance Subsidiaries) insurance with respect
to its properties and business against loss or damage, in such amounts, with
such deductibles and covering such risks as are customarily carried by Persons
engaged in similar businesses and owning similar properties in the same or
similar localities where the applicable Loan Party or the applicable Subsidiary
operates, including without limitation flood insurance; provided, however, that
the Borrower and its Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates and to the
extent consistent with prudent business practice. The Administrative Agent shall
be named as mortgagee with respect to real property insurance policies, loss
payee with respect to liability insurance policies and additional insured with
respect to all liability policies, in each case as its interest may appear, with
respect to any such insurance providing coverage in respect of any material
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled. The Captive Insurance Subsidiaries shall not provide
insurance or reinsurance coverage for any Person other than the Borrower, the
other Loan Parties, Affiliates of Borrower, the other Excluded Subsidiaries,
transportation providers or Managed Entities, without the prior written consent
of the Administrative Agent.

 

(b)     Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

 

7.08     Compliance with Laws.

 

(a)     Comply with all requirements of all Laws applicable to it and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted (as reasonably determined by the
Borrower); or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

(b)     Ensure that (i) billing policies, arrangements, protocols and
instructions will comply in all material respects with reimbursement
requirements under Medicare, Medicaid and other Medical Reimbursement Programs
and will be administered by properly trained personnel; and (ii) medical
director compensation arrangements and other arrangements with referring
physicians will comply with applicable state and federal Healthcare Laws
relating to self-referrals and anti-kickback measures, including 42 U.S.C.
Section 1320a-7b(b)(1) - (b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn, except,
in each case with respect to clauses (i) and (ii) above, where the failure to so
comply would not result in a Material Adverse Effect; and

 

 

 
84

--------------------------------------------------------------------------------

 

 

(c)     Maintain policies that are consistent with HIPAA in all material
respects.

 

7.09     Books and Records.

 

Maintain, or cause to be maintained, books of record and account, (i) in which
full, true and correct entries shall be made in all material respects and (ii)
in form permitting financial statements conforming with GAAP to be derived
therefrom.

 

7.10     Inspection Rights.

 

Permit representatives of the Administrative Agent and, to the extent
contemporaneous with the visit and inspection of the Administrative Agent, each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
for the purpose of verifying the accuracy of the various reports delivered by
Borrower or its Subsidiaries to the Administrative Agent pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement, and in
connection therewith, to discuss its affairs, finances and accounts with its
executive officers and independent public accountants at the expense of the
Borrower (provided, that Borrower or such Subsidiary shall be afforded the
opportunity to participate in any discussions with such independent public
accountants), at reasonable times during normal business hours but, absent an
Event of Default, not more than one time per calendar year, upon reasonable
advance notice to the Borrower; provided, however, that during the existence of
an Event of Default, the Administrative Agent may do any of the foregoing at the
expense of the Borrower as frequently as reasonably required, at any time during
normal business hours. Notwithstanding anything to the contrary in this Section
7.10, none of Borrower or its Subsidiaries will be required to disclose, permit
the inspection, examination or making of extracts, or discussion of, any
documents, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent (or any designated representative) is
then prohibited by law or any agreement binding on Borrower or any of its
Subsidiaries or (iii) is subject to attorney-client or similar privilege
constitutes attorney work-product.

 

7.11     Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, capital expenditures, Permitted
Acquisitions and repayment of the Convertible Notes and (c) for other general
corporate purposes, provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

 

7.12     Additional Subsidiaries.

 

Within thirty (30) days (or such longer period as the Administrative Agent may
provide in its reasonable discretion) after the acquisition or formation of any
Subsidiary:

 

(a)     notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and

 

(b)     if such Subsidiary (other than an Excluded Subsidiary) is a Domestic
Subsidiary, cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, and (ii) deliver to
the Administrative Agent documents of the types referred to in Sections 5.01(f)
and (g) and to the extent required by the Administrative Agent, in the
reasonable judgment of the Administrative Agent, favorable opinions of counsel
to such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause (a)
above), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

 

 
85

--------------------------------------------------------------------------------

 

 

7.13     ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all respects with the applicable provisions
of ERISA, the Internal Revenue Code and other federal or state law; (b) cause
each Plan that is qualified under Section 401(a) of the Internal Revenue Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412, Section 430 or Section 431 of the Internal Revenue Code,
except in each case, to the extent failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

 

7.14     Pledged Assets.

 

(a)     Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary of any Loan Party (other than a Captive
Insurance Subsidiary or an Excluded Subsidiary that is a not-for-profit entity)
and (b) 65% (or such greater percentage that, due to a change in an applicable
Law after the date hereof, (1) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary of the Loan Parties (other than a Captive Insurance
Subsidiary or an Excluded Subsidiary that is a not-for-profit entity) directly
owned by a Loan Party to be subject at all times to a first priority, perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Collateral Documents, together with any filings and deliveries necessary
in connection therewith to perfect the security interests therein and to the
extent required by the Administrative Agent, in the reasonable judgment of the
Administrative Agent, opinions of counsel, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

(b)     Other Property. (i) Cause all of its owned real property and all
personal property, in each case other than Excluded Property to be subject at
all times to first priority, perfected (to the extent required pursuant to the
terms of the Loan Documents) and, in the case of owned real property, title
insured Liens in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, to secure the Obligations pursuant to the terms and
conditions of the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent reasonably deems necessary in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, flood determinations, certified resolutions and other organizational
and authorizing documents of such Person, to the extent required by the
Administrative Agent, in the reasonable judgment of the Administrative Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.01(g), all in form, content and scope reasonably satisfactory to
the Administrative Agent.

 

 

 
86

--------------------------------------------------------------------------------

 

 

7.15     Further Assurances.

 

At the reasonable request of the Administrative Agent at any time and from time
to time, the Loan Parties shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments as are necessary to effectuate the provisions or purposes of this
Agreement or any of the other Loan Documents (but in any event subject to the
terms, provisions and limitations set forth therein).

 

7.16     Post-Closing Matters.

 

(a)     To the extent not delivered to the Administrative Agent on the Closing
Date, within 30 days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion) after the Closing Date, deliver
endorsements in favor of the Administrative Agent for insurance of the Loan
Parties providing liability coverage or coverage in respect of any Collateral,
as required by Section 7.07.

 

(b)     Within 30 days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after the Closing Date, cause
Camelot Care Centers, Inc., an Illinois corporation, to (i) become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement, and
(ii) deliver to the Administrative Agent documents of the types referred to in
Sections 5.01(f) and (g) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a) above), all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than in respect
of unasserted indemnification and expense reimbursement obligations that survive
the termination of this Agreement or obligations and liabilities under any
Secured Swap Agreement or Secured Treasury Management Agreement, in each case,
not yet due and payable), or any Letter of Credit shall remain outstanding, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly
(provided that references herein to “Subsidiaries” shall exclude any Captive
Insurance Subsidiary for all Sections under this Article VIII except Sections
8.01 and 8.03):

 

8.01     Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)     Liens pursuant to any Loan Document;

 

(b)     Liens existing on the Closing Date and listed on Schedule 8.01 and any
renewals, replacements, refinancings or extensions thereof, provided that (i)
such Liens do not apply to any other property of Borrower or such Subsidiary,
(ii) the amount secured or benefited thereby is not increased, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal, replacement, refinancing or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

 

 

 
87

--------------------------------------------------------------------------------

 

 

(c)     Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due and payable or which are being
contested in good faith and by appropriate proceedings diligently conducted (as
reasonably determined by the Borrower), if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)     statutory and common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or arising out of reservations or retentions of title, conditional sale,
consignment or similar arrangement for the sale of goods in the ordinary course
of business, provided that such Liens (i) secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or (ii) are being contested in good faith by appropriate
proceedings (as reasonably determined by the Borrower) for which adequate
reserves determined in accordance with GAAP have been established;

 

(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
retirement benefits legislation or similar law or regulation, other than any
Lien imposed by ERISA;

 

(f)     deposits to secure the performance of bids, trade contracts, licenses
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)     zoning restrictions, easements, rights-of-way, restrictions,
encroachments, covenants, licenses, protrusions and other similar charges or
encumbrances and minor title deficiencies affecting real property, in each case
now or hereafter in existence, which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)     Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(i)     Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost (negotiated on an arm’s length basis) of the property
being acquired, constructed or improved on the date of acquisition, construction
or improvement plus any fees or expenses directly related thereto and (iii) such
Liens attach to such property concurrently with or within ninety days after the
acquisition thereof;

 

(j)     leases, licenses, sublicenses or subleases granted to others not
interfering in any material respect with the business of any Loan Party or any
of its Subsidiaries;

 

(k)     any interest and title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases, licenses, subleases or sublicenses
entered into by the Borrower or any Subsidiary in the ordinary course of its
business or not otherwise prohibited by this Agreement;

 

(l)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

 

 
88

--------------------------------------------------------------------------------

 

 

(m)     Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Funded Indebtedness, or (ii)
relating to pooled deposit or sweep accounts of any Loan Party to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the any such Loan Party;

 

(n)     Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any similar law of any foreign jurisdiction on items
in the course of collection or (ii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set-off);

 

(o)     Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(p)     Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying (i) Governmental Reimbursement Program Costs and (ii)
other actions or claims pertaining to the same or related matters or other
Medical Reimbursement Programs, provided that the Borrower or other applicable
Loan Party, in each case, shall have established adequate reserves for such
claims or actions;

 

(q)     Liens in favor of a credit card or debit card processor arising in the
ordinary course of business under any processor agreement and relating solely to
the amounts paid or payable thereunder, or customary deposits on reserve held by
such credit card or debit card processor;

 

(r)     Liens existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and any modifications, replacements, renewals or
extensions thereof; provided, that (i) such Liens are not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Liens do not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Liens secure
only those obligations which they secure on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and any refinancings,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof;

 

(s)     in connection with the sale or transfer of any assets in a transaction
permitted under Section 8.04 or 8.05, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(t)     Liens in favor of customers on cash advances maintained in restricted
customer escrow accounts actually received from customers of the Borrower or any
Subsidiary in the ordinary course of business so long as such cash advances were
made for the provision of future services by the Borrower or any such
Subsidiary;

 

(u)     Liens securing Indebtedness to finance insurance premiums owing in the
ordinary course of business;

 

(v)     licenses of intellectual property granted in the ordinary course of
business; and

 

 

 
89

--------------------------------------------------------------------------------

 

 

(w) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $1,000,000.

 

8.02     Investments.

 

Make any Investments, except:

 

(a)     Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;

 

(b)     Investments existing as of the Closing Date and set forth in Schedule
8.02;

 

(c)     (i) Investments in any Person that is a Loan Party prior to giving
effect to such Investment, (ii) Investments by the Borrower and its Subsidiaries
in their respective Subsidiaries outstanding on the date hereof, (iii)
Investments by Subsidiaries that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) Investments by any Loan Party in Foreign
Subsidiaries to the extent such Investments are funded solely with the proceeds
of the issuance by the Borrower of its Equity Interests;

 

(d)     (i) Investments by any Loan Party in Excluded Subsidiaries that are
not-for-profit entities, (ii) Investments by any Loan Party in Canadian
Subsidiaries and (iii) Investments by the Loan Parties in Subsidiaries that are
not Loan Parties, provided, that the aggregate amount for all Investments made
pursuant to this clause (d) shall not exceed $10,000,000 at any one time
outstanding;

 

(e)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(f)     Guarantees and other Indebtedness permitted by Section 8.03, to the
extent constituting Investments;

 

(g)     Permitted Acquisitions;

 

(h)     loans and advances to employees, directors and officers of the Loan
Parties and Subsidiaries (i) for travel, entertainment, relocation and analogous
ordinary business purposes in an aggregate amount not to exceed $500,000 at any
time outstanding and (ii) in connection with such Person’s purchase of Equity
Interests of the Borrower, in an aggregate amount not to exceed $500,000 at any
time outstanding, in each case determined without regard to any write-downs or
write-offs of such advances;

 

(i)     Investments in Swap Contracts permitted under Section 8.03(d);

 

(j)     bank deposits and prepaid expenses made in the ordinary course of
business;

 

(k)     promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 8.05; provided that such promissory notes
and other non-cash consideration have been delivered to the Administrative Agent
as collateral along with any necessary stock power or other endorsement
reasonably requested by the Administrative Agent;

 

 

 
90

--------------------------------------------------------------------------------

 

 

(l)     Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(m)     transactions permitted by Section 8.04 to the extent constituting
Investments;

 

(n)     Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, such Persons arising in
the ordinary course of business and upon the foreclosure with respect to any
secured Investments or other transfer of title with respect to any secured
Investment;

 

(o)     Investments in the form of certificates of deposit that serve as
collateral for letters of credit issued to support reinsurance obligations of
Captive Insurance Subsidiaries in the ordinary course of business;

 

(p)     Investments made pursuant to Records Transactions; provided that the
aggregate amount of all Investments made pursuant to this clause (p) shall not
exceed $12,500,000 at any one time outstanding; and

 

(q)     other Investments (not including Investments in the Excluded
Subsidiaries) by the Loan Parties and their Subsidiaries at any time not to
exceed $15,000,000 in the aggregate.

 

8.03     Indebtedness.

      

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)     Indebtedness under the Loan Documents;

 

(b)     Indebtedness of the Borrower and its Subsidiaries set forth in Schedule
8.03;

 

(c)     intercompany Indebtedness permitted under Section 8.02;

 

(d)     Indebtedness in respect of Swap Contracts entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business and not for
speculative purposes;

 

(e)     Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (including obligations in respect of
Capital Leases) hereafter incurred by the Borrower or any of its Subsidiaries;
provided that (i) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $10,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(f)     Indebtedness of the Borrower under the Convertible Notes in an aggregate
principal amount not to exceed $70,000,000;

 

(g)     Indebtedness of Canadian Subsidiaries arising from trade payables unpaid
for more than ninety (90) days in the aggregate amount not in excess of
$2,500,000, and other Indebtedness of any Canadian Subsidiary in an aggregate
principal amount not to exceed $5,000,000; provided, that such Indebtedness is
not directly or indirectly recourse to the Borrower or any Guarantor or of their
respective assets; and

 

 

 
91

--------------------------------------------------------------------------------

 

 

(h)     Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in an acquisition permitted
hereunder, provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (ii) neither the Borrower nor any Subsidiary (other than such
Person or the Subsidiary with which such Person is merged or consolidated or
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness;

 

(i)     endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(j)     Indebtedness owed in respect of any netting services, overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;

 

(k)     Indebtedness under bid bonds, performance bonds, surety bonds and
similar obligations, in each case, incurred by the Borrower or any of its
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

 

(l)     Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Subsidiaries pursuant to such agreements, in connection with acquisitions
permitted hereunder or permitted dispositions and Earn Out Obligations required
to be paid in connection with Permitted Acquisitions;

 

(m)     Indebtedness to finance insurance premiums owing in the ordinary course
of business;

 

(n)     to the extent constituting Indebtedness, obligations under any Treasury
Management Agreements entered into in the ordinary course of business;

 

(o)     unsecured Subordinated Indebtedness of the Loan Parties; provided that
(i) such Subordinated Indebtedness shall not mature, and no scheduled principal
payments, prepayments, repurchases, redemptions or sinking fund or like payments
of any Subordinated Indebtedness shall be required, at any time on or prior to
the date that is six (6) months after the Maturity Date, except as a result of a
“change of control” or default thereunder, (ii) the Subordinated Indebtedness
shall not include any financial maintenance covenants and the terms thereof
shall otherwise not be more restrictive in any respect on the Loan Parties than
the provisions of this Agreement, (iii) the Loan Parties would be in compliance
with the covenants set forth in Section 8.11 as of the most recently completed
period of four consecutive fiscal quarters ending prior to the incurrence of
such Subordinated Indebtedness for which the financial statements and
certificates required by Section 7.01(a) or 7.01(b), as the case may be, and
Sections 7.02(a) and 7.02(b) have been delivered, after giving pro forma effect
to such incurrence and to any other event occurring after such period as to
which pro forma recalculation is appropriate, (iv) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence and (v)
the Borrower shall have delivered a certificate of a Responsible Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form and substance satisfactory to the Administrative
Agent;

 

 

 
92

--------------------------------------------------------------------------------

 

 

(p)     unsecured Indebtedness owed in respect of seller notes issued in
connection with Permitted Acquisitions, provided that such Indebtedness (i)
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Administrative Agent and (ii) shall not mature, and no payments or
prepayments shall be required, at any time prior to the date that is six months
after the Maturity Date;

 

(q)     provided that no Default or Event of Default has occurred and is
continuing at the time of incurrence, additional Indebtedness of any Loan Party
in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; and

 

(r)     all Permitted Refinancing Indebtedness in respect of Indebtedness of the
types referred to in clauses (b) through (h) and (o) above.

 

8.04     Fundamental Changes.

      

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) any
Loan Party may merge or consolidate with any other Loan Party, provided that, if
such transaction involves the Borrower, the Borrower is the surviving entity,
(b) any Subsidiary that is not a Loan Party may merge or consolidate with any
Loan Party or with any other Wholly Owned Subsidiary that is not a Loan Party,
provided that, if such transaction involves a Loan Party, the surviving Person
shall be or become a Loan Party, (c) any Loan Party may merge with any Person
that is not a Loan Party or Dispose of all or substantially all of its assets in
connection with a Disposition permitted under Section 8.05, (d) any Loan Party
or any Subsidiary may merge with any Person that is not a Loan Party in
connection with a Permitted Acquisition provided that, if such transaction
involves the Borrower or Guarantor, the Borrower or Guarantor, as applicable,
shall be the continuing or surviving entity, (e) any Loan Party may Dispose of
all or substantially all of its assets (upon dissolution, liquidation or winding
up its affairs or otherwise in accordance with the terms hereof) to the Borrower
or to another Loan Party, (f) any Subsidiary that is not a Loan Party may
Dispose of all or substantially all its assets (upon dissolution, liquidation or
winding up its affairs or otherwise in accordance with the terms hereof) to (i)
another Subsidiary that is not a Loan Party or (ii) to a Loan Party, or (g) so
long as no Event of Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it
pursuant to a Permitted Acquisition.

 

8.05     Dispositions.

      

Make any Disposition, including without limitation Sale and Leaseback
Transactions, except:

 

(a)     Dispositions of Record Transactions Assets; and

 

(b)     other Dispositions so long as (i) no less than 75% of the consideration
paid in connection therewith shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction, (ii) such transaction does
not involve the Disposition of a minority equity interest in any Subsidiary
other than to the Borrower or any other Subsidiary, or in the case of any such
Disposition by a Loan Party, other than to another Loan Party, (iii) such
transaction does not involve a Disposition of receivables other than receivables
owned by or attributable to other property concurrently being Disposed of in a
transaction otherwise permitted under this Section 8.05, and (iv) the aggregate
net book value of all of the assets Disposed of by the Borrower and its
Subsidiaries in all such transactions occurring during any fiscal year shall not
exceed $30,000,000.

 

 

 
93

--------------------------------------------------------------------------------

 

 

8.06     Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)     each Subsidiary may make Restricted Payments to the Borrower, any
Guarantor and any other Person that owns a direct Equity Interest in such
Subsidiary on a pro rata basis to each holder of an Equity Interest in such
Subsidiary;

 

(b)     the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Equity Interests of such Person;

 

(c)     the Borrower and each Subsidiary may make Restricted Payments not
exceeding $1,000,000 during any fiscal year pursuant to and in accordance with
stock option plans, employment agreements, incentive plans or other benefit
plans approved by the Borrower’s board of directors for management, directors,
former directors, employees and former employees of the Borrower and its
Subsidiaries;

 

(d)     the Borrower may redeem, repurchase or otherwise acquire its Equity
Interests from (i) retired or terminated employees or officers or employees,
officers or directors of the Borrower or its Subsidiaries pursuant to employment
agreements entered into in the ordinary course of business or (ii) holders of
restricted Equity Interests to the extent representing withholding tax
obligations provided that purchases described in this clause (ii) shall not
exceed $1,000,000 in any fiscal year, in each case, provided no Default or Event
of Default shall have occurred and remains outstanding on the date on which such
payment occurs or would occur as a result thereof; and

 

(e)     so long as (i) no Default or Event of Default shall have occurred and be
continuing before or after giving effect thereto and (ii) the Borrower is in
compliance with the financial covenants set forth in Section 8.11 (calculated on
a Pro Forma Basis after giving effect thereto), the Borrower may make any
additional Restricted Payments not otherwise permitted by this Section 8.06 in
an aggregate amount not to exceed in any fiscal year the sum of (x) $15,000,000
(the “Annual RP Amount”) plus (y) 50% of the unused portion of the Annual RP
Amount from the preceding fiscal year; provided, that Restricted Payments made
pursuant to this Section 8.06(e) during any fiscal year shall be deemed made,
first, in respect of the Annual RP Amount permitted for such fiscal year as
provided above and, second in respect amounts carried over from the prior fiscal
year pursuant to clause (y) above.

 

8.07     Change in Nature of Business.

      

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto or constituting a
reasonable extension thereof.

 

 

 
94

--------------------------------------------------------------------------------

 

 

8.08     Transactions with Affiliates and Insiders.

      

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) payment of customary directors’
fees, reasonable out-of-pocket expense reimbursement, indemnities (including the
provision of directors and officers insurance) and compensation arrangements for
members of the board of directors, officers or other employees of the Borrower
and its Subsidiaries, (e) transactions between or among the Borrower and its
Subsidiaries or between or among Subsidiaries permitted hereunder, (f) issuances
of Equity Interests to Affiliates and the registration rights associated
therewith permitted hereunder, and (g) except as otherwise specifically limited
in this Agreement, other transactions which are entered into on terms and
conditions that are not less favorable to such Person as would be obtainable by
it at the time in a comparable arms-length transaction with a Person other than
an officer, director or Affiliate.

 

8.09     Burdensome Agreements.

 

(a)     Enter into, or permit to exist, any Contractual Obligation that
encumbers or restricts on the ability of any such Person to (i) pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
property to any Loan Party or (v) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(iv) above) for (1) this Agreement and the other Loan Documents, (2) the
Convertible Notes Documents, (3) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (4) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (5) customary restrictions and conditions contained in any agreement
relating to the sale of any property not prohibited hereunder pending the
consummation of such sale, (6) any Subordinated Indebtedness Documents, (7) any
agreement in effect at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower and (8) customary
provisions in leases, licenses, sub-leases and sub-licenses and other contracts
restricting assignment thereof.

 

(b)     Enter into, or permit to exist, any Contractual Obligation that
prohibits or otherwise restricts the grant or existence of any Lien upon any of
its property in favor of the Administrative Agent (for the benefit of the
holders of the Obligations) for the purpose of securing the Obligations, whether
now owned or hereafter acquired, or requiring the grant of any security for any
obligation if such property is given as security for the Obligations, except (i)
any document or instrument governing Indebtedness incurred pursuant to Section
8.03(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (ii) in
connection with any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iii) pursuant to
customary restrictions and conditions contained in any agreement relating to the
sale of any property not prohibited hereunder, pending the consummation of such
sale, (iv) customary provisions in leases, licenses, sub-leases and sub-licenses
and other contracts restricting assignment thereof and (v) the Convertible Notes
Documents.

 

 

 
95

--------------------------------------------------------------------------------

 

 

8.10     Use of Proceeds.

      

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose in violation of Regulation T,
U or X of the FRB.

 

8.11     Financial Covenants.

 

(a)     Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than the
ratio set forth below opposite such fiscal quarter:

 



Fiscal Quarter Ending 

Consolidated Net
Leverage Ratio 

September 30, 2013

3.25 to 1.0

December 31, 2013

3.25 to 1.0

March 31, 2014

3.25 to 1.0

June 30, 2014

3.25 to 1.0

September 30, 2014

3.25 to 1.0

December 31, 2014

3.00 to 1.0

March 31, 2015

3.00 to 1.0

June 30, 2015

3.00 to 1.0

September 30, 2015

3.00 to 1.0

December 31, 2015

2.75 to 1.0

March 31, 2016

2.75 to 1.0

June 30, 2016 and each fiscal quarter thereafter

2.50 to 1.0



 

(b)     Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.3 to 1.0.

 

8.12     Prepayment of Other Indebtedness, Etc.

 

(a)     Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of any Indebtedness of any Loan Party or any Subsidiary
other than:

 



 

(i)

Indebtedness arising under the Loan Documents;



 



 

(ii)

Indebtedness arising under any Swap Contract between any Loan Party and any Swap
Bank; and



 



 

(iii)

a voluntary or optional prepayment of the Convertible Notes prior to the due
date thereof so long as before and after giving effect to any such prepayment,
no Default or Event of Default shall have occurred and be continuing;



 



 

(iv) 

Permitted Refinancing Indebtedness permitted by Section 8.03; and



 

 

 
96

--------------------------------------------------------------------------------

 

 



 

(v)

any optional or voluntary prepayment of Indebtedness (other than the
Subordinated Indebtedness, excluding the Convertible Notes) not to exceed
$5,000,000 in the aggregate from the Closing Date so long as no Default exists
or would result therefrom.



 

(b)      Amend, modify or change any of the terms of the Convertible Notes, the
Convertible Notes Indenture, any Subordinated Indebtedness Documents or any
Subordinated Indebtedness (other than the conversion of the Convertible Notes
into cash, common Equity Interests of the Borrower and associated rights or
securities convertible into common Equity Interests of the Borrower pursuant to
the terms of the Convertible Notes Documents) if such amendment, modification or
change would add, modify or change any terms in a manner materially adverse to
the interests of the Loan Parties or Lenders.

 

8.13     Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

 

(a)     Amend, modify or change its Organization Documents in a manner that is
materially adverse to the interests of the Lenders.

 

(b)     Change its fiscal year.

 

(c)     Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

 

(d)     Consummate a merger or consolidation or other change in structure
without providing the Administrative Agent written notice of such merger,
consolidation or other change in structure within ten (10) days of such
consummation or other change.

 

8.14     Excluded Subsidiaries.

 

Permit at any time the aggregate revenues of all Excluded Subsidiaries for any
fiscal quarter of the Loan Parties and their Subsidiaries to exceed 20% of the
consolidated revenues of the Loan Parties and their Subsidiaries for such fiscal
quarter.

 

8.15     Healthcare Permits; Healthcare Fines.

 

(a)      Healthcare Permits. Permit or cause to suffer any revocation by a state
or federal regulatory agency any Governmental Approvals or Healthcare Permit to
the extent that such revocation could reasonably be expected to have a Material
Adverse Effect, regardless of whether such Governmental Approvals or Healthcare
Permit was held by or originally issued for the benefit of Borrower, a
Subsidiary, or a Contract Provider with whom the Borrower or Subsidiary has
entered into a management agreement.

 

(b)      Healthcare Law Fines. Permit one or more penalties or fines in an
aggregate amount in excess of the Threshold Amount to be unpaid when due
(subject to any applicable appeal period) by the Loan Parties during any
12-month period under any Healthcare Law.

 

8.16     Sanctions.

 

Directly or indirectly, use the proceeds or any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the target of any Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
lead arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise)
of Sanctions.

 

 

 
97

--------------------------------------------------------------------------------

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01     Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)     Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 7.01, 7.02(a), 7.02(b),
7.10, 7.12, 7.14, 7.15 or 7.16 and such failure continues for five Business
Days, or (ii) Section 7.05(a), 7.11 or Article VIII; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) a Responsible Officer of any
Loan Party becoming aware of such failure or (ii) notice thereof to any Loan
Party by the Administrative Agent; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

 

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount and such failure shall have
continued after the applicable grace period, if any, or (B) fails (beyond the
applicable cure period) to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided, that this clause (e) shall not apply to secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness as long as such Indebtedness is
repaid at or prior to the time it becomes due as a result of such transaction;
or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

 

 
98

--------------------------------------------------------------------------------

 

 

(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than any Immaterial Subsidiary; provided that the Immaterial Subsidiaries
excepted from this Section 9.01(f) at any time shall not have aggregate revenues
exceeding 5% of consolidated revenues of the Borrower and its Subsidiaries for
the applicable period) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary; provided that the Immaterial
Subsidiaries excepted from this Section 9.01(g) at any time shall not have
aggregate revenues exceeding 5% of consolidated revenues of the Borrower and its
Subsidiaries for the applicable period) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within sixty days after its issue or
levy; or

 

(h)     Judgments. There is entered against any Loan Party or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order and have not been stayed, or (B) there is a period
of thirty consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount in excess of the Threshold
Amount; or

 

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than in respect of (i) unasserted indemnification and expense reimbursement
contingent indemnification obligations that survive the termination of this
Agreement or obligations and liabilities under any Secured Swap Agreement or
Secured Treasury Management Agreement, in each case, not yet due and payable, or
(ii) any Letter of Credit that shall remain outstanding that has been Cash
Collateralized on terms reasonably satisfactory to the Administrative Agent),
ceases to be in full force and effect in all material respects; or any Loan
Party or any other Subsidiary or Affiliate of a Loan Party contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

 

 
99

--------------------------------------------------------------------------------

 

 

(k)     Cross-Default to Convertible Notes Indenture. (i) There shall occur an
“Event of Default” (or any comparable term) under, and as defined in, the
Convertible Notes Indenture, (ii) any of the Obligations for any reason shall
cease to be “Senior Debt” (or any comparable term) under, and as defined in, the
Convertible Notes Indenture, or (iii) except in accordance with the terms
thereof, the subordination provisions of the Convertible Notes Indenture shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the Convertible Notes; or

 

(l)     Change of Control. There occurs any Change of Control; or

 

(m)      Exclusion Event. There shall occur an Exclusion Event.

 

9.02     Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)     declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)     require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

 

 
100

--------------------------------------------------------------------------------

 

 

9.03     Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Section 2.15, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor, but appropriate adjustments shall be made with
respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be. Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.

 

 

 
101

--------------------------------------------------------------------------------

 

 

ARTICLE X

ADMINISTRATIVE AGENT

10.01     Appointment and Authority.

 

(a)     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions except with respect to the provisions set
forth in Section 10.06 relating to the consent of the Borrower to appoint a
successor Administrative Agent and the right of the Borrower to prohibit any
such potential successor is not classified as a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulation Section 1.1441-1 from
becoming the Administrative Agent in its reasonable discretion. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(a)     (b)     The Administrative Agent shall also act with respect to all
Collateral under the Loan Documents, and each of the Lenders and the L/C Issuer
hereby irrevocably authorizes and empowers the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are incidental thereto. In this connection, the Administrative Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were an agent under the Loan
Documents) as if set forth in full herein with respect thereto.

 

10.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

 

 
102

--------------------------------------------------------------------------------

 

 

10.03     Exculpatory Provisions.

 

The Administrative Agent and the bookrunners or bookmanagers shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

 

 
103

--------------------------------------------------------------------------------

 

 

10.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06     Resignation of Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided, that if any such potential successor is not classified as a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1, then the Borrower shall have the right to prohibit
such potential successor from becoming the Administrative Agent in its
reasonable discretion. If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above with the consent
of the Borrower; provided that if any such potential successor is not classified
as a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1, then the Borrower shall have the right to prohibit
such potential successor from becoming the Administrative Agent in its
reasonable discretion. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, with the consent
of the Borrower, appoint a successor; provided that if any such potential
successor is not classified as a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, then the Borrower
shall have the right to prohibit such potential successor from becoming the
Administrative Agent in its reasonable discretion. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

 

 
104

--------------------------------------------------------------------------------

 

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer and Swing Line Lender. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

 

 
105

--------------------------------------------------------------------------------

 

 

10.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

 

 
106

--------------------------------------------------------------------------------

 

 

10.10     Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential Swap Bank and a
potential Treasury Management Bank) and the L/C Issuer irrevocably agree:

 

(a)     that any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations under the Loan Documents (other than in respect of unasserted
indemnification and expense reimbursement contingent indemnification obligations
that survive the termination of this Agreement or obligations and liabilities
under any Secured Swap Agreement or Secured Treasury Management Agreement, in
each case, not yet due and payable) and the expiration or termination of all
Letters of Credit, (ii) in connection with any disposition of such Collateral
permitted hereunder or under any other Loan Document, or (iii) as approved,
authorized or ratified in accordance with Section 11.01;

 

(b)     to release or subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 8.01(i);

 

(c)     to subordinate, and authorize the Administrative Agent, at its option
and in its discretion, to subordinate, any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 8.01(i); and

 

(d)     any Guarantor shall be automatically released from its obligations under
the Guaranty and this Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.11     Treasury Management Banks and Swap Banks.

 

No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements in the case of a
Maturity Date.

 

 

 
107

--------------------------------------------------------------------------------

 

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and no amendment or waiver of any
provision of any Collateral Document shall be effective unless in writing signed
by the Administrative Agent (with the consent of the Required Lenders) and the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)     no such amendment, waiver or consent shall:

 

(i)     extend the expiration date or increase the amount of the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 9.02)
without the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension of the expiration date or increase
in the amount of the Commitments of any Lender);

 

(ii)     postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to any Lender or any scheduled or mandatory reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of such Lender entitled to receive such payment or whose Commitments are
to be reduced;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of the Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate; provided,
that an amendment or modification to the defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (iii);

 

 

 
108

--------------------------------------------------------------------------------

 

 

(iv)     change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or “Required Revolving Lenders” without the written consent
of each Lender directly affected thereby;

 

(v)     except in connection with a Disposition permitted under Section 8.05 or
an Involuntary Disposition, release all or substantially all of the Collateral
in any transaction or series of related transactions without the written consent
of each Lender directly affected thereby;

 

(vi)     release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release shall be automatic); or

 

(vii)     change Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender directly
affected thereby.

 

(b)     unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

 

(c)     unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)      unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Administrative Agent Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

Notwithstanding anything contained herein to the contrary:

 

 

 
109

--------------------------------------------------------------------------------

 

 

(i)      The Borrower may, by written notice to the Administrative Agent from
time to time (and with the consent of the Administrative Agent, not to be
unreasonably withheld), make one or more offers (each, a “Loan Modification
Offer”) to all the Revolving Lenders or all of the Term Loan Lenders to make one
or more amendments or modifications to allow the maturity, termination date for
any Commitment and/or scheduled amortization (if any) of the Loans of the
accepting Lenders to be extended (and in connection therewith increase the
Applicable Rate and/or fees payable with respect to the Loans and Commitments
(if any) of the accepting Lenders) (“Extension Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (I) the terms and
conditions of the requested Extension Amendment and (II) the date on which such
Extension Amendment is requested to become effective. Extension Amendments shall
become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. The Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent such documentation (the
“Loan Amendment”) as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Extension Amendments and the terms and conditions
thereof, and the Loan Parties shall also deliver such corporate resolutions,
opinions and other documents as reasonably requested by the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Amendment. Each of the parties hereto hereby agrees
that, (x) upon the effectiveness of any Loan Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extension Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made and (y) any applicable Lender who is not an
Accepting Lender may be replaced by the Borrower in accordance with Section
11.13.

 

(ii)      This Agreement and the Collateral Documents may, in the Administrative
Agent’s reasonable discretion, be amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is effectuated in
order (i) to cure ambiguities or defects or (ii) to cause such Collateral
Document to be consistent with this Agreement and the other Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any such amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any such amendment, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of such amendment evidenced thereby.

 

11.02     Notices and Other Communications; Facsimile Copies.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to the Borrower or any other Loan Party, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

 

 
110

--------------------------------------------------------------------------------

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties” and each an “Agent Party”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

 

 
111

--------------------------------------------------------------------------------

 

 

(d)     Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)     Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

 

 
112

--------------------------------------------------------------------------------

 

 

11.04     Expenses; Indemnity; and Damage Waiver.

 

(a)     Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, MLPF&S
and STRH (including the reasonable and documented fees, charges and
disbursements of one counsel and, if applicable, one local counsel in each
material jurisdiction for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and, with respect to the Administrative Agent,
the administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
the reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), and shall pay the reasonable and
documented out-of-pocket fees for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable and documented out-of-pocket fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability directly related to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its directors, officers or employees or bad faith
breach by such Indemnitee or any of its directors, officers or employees of its
obligations under the Loan Documents. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

 

 
113

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among the Lenders based on
such Lenders’ Applicable Percentages (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof (other than in respect of any such damages incurred or paid by an
Indemnitee to a third Person). No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor (accompanied by back up
documentation to the extent available).

 

(f)     Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

 

 
114

--------------------------------------------------------------------------------

 

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)      Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

 

 
115

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
and its outstanding Term Loans on a non-pro rata basis.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

 

(C)     the consent of the L/C Issuer and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Commitment.

 

(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made (A)
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

 

 
116

--------------------------------------------------------------------------------

 

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
each other Loan Party, the Administrative Agent, the other Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

 

 
117

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)     Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

 

 
118

--------------------------------------------------------------------------------

 

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below) and to not
use the Information for any purpose except in connection with the Loan
Documents, except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process and if practicable following prior
written notice to the Borrower and a reasonable period of time in the
circumstances for the Borrower to object to such disclosure, (d) to any other
party hereto, (e) in connection with and to the extent necessary for the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Loan Party and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan Parties,
unless the Administrative Agent, the L/C Issuer or such Lender, respectively, is
aware that such source otherwise breached its obligations of confidentiality in
disclosing such information. The terms of this provision shall supersede and
replace any previous agreement regarding the confidentiality of the Information.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information but in no event less than a
reasonable degree of care.

 

 

 
119

--------------------------------------------------------------------------------

 

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08     Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender and
the L/C Issuer is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or the L/C Issuer to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch office of such Lender or the L/C Issuer different from the branch office
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and the L/C Issuer
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or the L/C Issuer may have. Each Lender and
the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 11.08, if at any time any Lender
or the L/C Issuer maintains one or more deposit accounts for the Borrower or any
other Loan Party into which Medicare and/or Medicaid receivables are deposited,
such Person shall waive the right of setoff set forth herein.

 

11.09     Interest Rate Limitation.

      

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

 

 
120

--------------------------------------------------------------------------------

 

 

11.10     Counterparts; Integration; Effectiveness; Amendment and Restatement.

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
5.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

(b)     The parties to the Existing Credit Agreement each hereby agree that, at
such time as this Agreement shall have become effective pursuant to the terms of
Section 5.01, (a) the Existing Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, and (b) the Commitments
and outstanding Loans under the Existing Credit Agreement and as defined therein
automatically shall be replaced with the Commitments and Loans hereunder. This
Agreement is not a novation of the Existing Credit Agreement.

 

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Agreement or obligations and liabilities under any Secured
Swap Agreement or Secured Treasury Management Agreement, in each case, not yet
due and payable) or any Letter of Credit shall remain outstanding.

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

 

 
121

--------------------------------------------------------------------------------

 

 

11.13     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)     the assignment fee specified in Section 11.06(b) shall have been paid or
waived;

 

(b)     such Lender shall have received payment of an amount equal to one
hundred percent (100%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)     such assignment does not conflict with applicable Laws; and

 

(e)     in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 
122

--------------------------------------------------------------------------------

 

 

(b)     SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)     WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(a)     (d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     Electronic Execution of Assignments and Certain Other Documents.

 

 

 
123

--------------------------------------------------------------------------------

 

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17     USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.18     No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, MLPF&S
and STRH are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, MLPF&S and STRH, on
the other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) the Administrative Agent, MLPF&S and STRH each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of its Affiliates and (ii) neither
the Administrative Agent, MLPF&S nor STRH has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, MLPF&S and STRH and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, MLPF&S nor STRH has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases, any claims that it
may have against the Administrative Agent, MLPF&S or STRH with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

 

[SIGNATURE PAGES FOLLOW]

 

 

 
124

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:/s/ Warren S. Rustand     

Name:      Warren S. Rustand

Title:     Chief Executive Officer

 

 

GUARANTORS:

AMERICAN WORK, INC.

PROVADO TECHNOLOGIES, LLC

 

 

By: /s/ Warren S. Rustand    

Name:     Warren S. Rustand

Title:     President

 

 

FAMILY PRESERVACTION SERVICES OF FLORIDA, INC.

 

 

By: /s/ Robert E. Wilson

Name:     Robert E. Wilson

Title:     Secretary and Treasurer

 

 

HEALTH TRANS, INC.

RED TOP TRANSPORTATION, INC.

RIDE PLUS, LLC

 

 

By: /s/ Warren S. Rustand     

Name:     Warren S. Rustand

Title:     Chairman

 

 

LOGISTICARE SOLUTIONS, LLC

 

 

By: /s/ Robert E. Wilson

Name:     Robert E. Wilson

Title:     Assistant Secretary and Treasurer

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE

ASSOCIATION, LLC

 

By: LogistiCare Solutions, LLC, as Sole Member

 

By: /s/ Robert E. Wilson                           

Name:      Robert E. Wilson

Title:     Assistant Secretary and Treasurer

 



A TO Z IN-HOME TUTORING LLC

ALPHACARE RESOURCES, INC.

CAMELOT CARE CENTERS, INC.

CHILDREN’S BEHAVIORAL HEALTH, INC.

CHOICES GROUP, INC.

DOCKSIDE SERVICES, INC.

DRAWBRIDGES COUNSELING SERVICES, LLC

FAMILY-BASED STRATEGIES, INC.

FAMILY PRESERVATION SERVICES, INC.

FAMILY PRESERVATION SERVICES OF NORTH CAROLINA, INC.

FAMILY PRESERVATION SERVICES OF WASHINGTON D.C., INC.

FAMILY PRESERVATION SERVICES OF WEST VIRGINIA, INC.

MAPLE STAR NEVADA

MAPLE STAR WASHINGTON, INC.

OASIS COMPREHENSIVE FOSTER CARE LLC

PROVIDENCE COMMUNITY CORRECTIONS, INC.

PROVIDENCE COMMUNITY SERVICES, INC.

PROVIDENCE COMMUNITY SERVICES, LLC

PROVIDENCE MANAGEMENT CORPORATION OF FLORIDA

PROVIDENCE OF ARIZONA, INC.

PROVIDENCE SERVICE CORPORATION OF ALABAMA

PROVIDENCE SERVICE CORPORATION OF DELAWARE

PROVIDENCE SERVICE CORPORATION OF MAINE

PROVIDENCE SERVICE CORPORATION OF OKLAHOMA

PROVIDENCE SERVICE CORPORATION OF TEXAS

RAYSTOWN DEVELOPMENTAL SERVICES, INC.

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

THE REDCO GROUP, INC.

TRANSITIONAL FAMILY SERVICES, INC.

W.D. MANAGEMENT, L.L.C.  

 

 

By: /s/ Warren S. Rustand                   

Name:      Warren S. Rustand

Title:     Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:/s/ Kelly Weaver                           

Name: Kelly Weaver

Title: AVP

 

 

 


--------------------------------------------------------------------------------

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

 

By: /s/Michel D Laudie                         

Name: Michel D Laudie

Title:Vice President

 

 

SUNTRUST BANK,

as a Lender

 

By:/s/ Joshua Turner                           

Name: Joshua Turner

Title: Vice President

 

 

BMO Harris Bank,

as a Lender

 

By: /s/ Tim R. Bruckner                        

Name: Tim R. Bruckner

Title: Managing Director

 

 

Bank of the West,

as a Lender

 

By: /s/ Joshua Shade                          

Name: Joshua Shade

Title: Vice President

 

Regions Bank,

as a Lender

 

By: /s/ Gregory M. Ratliff                   

Name: Gregory M. Ratliff

Title: Managing Director

 

 

Union Bank, N.A.,

as a Lender

 

By: /s/ Michael Tschida                     

Name: Michael Tschida

Title: Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

 

BOKF, N.S., D/B/A Bank of Arizona,

as a Lender

 

By: /s/ Meg DelBrocco                         

Name: Meg Del Brocco

Title: Senior Vice President

 

Western Alliance Bank,

as a Lender

 

By: /s/ Jeff Schelter                              

Name: Jeff Schelter

Title: Vice President

 

VIST Bank,

as a Lender

 

By: /s/ Gary M. Moyer                         

Name: Gary M. Moyer

Title: E.V.P.

 

Brown Brothers Harriman & Co.,

as a Lender

 

By: /s/ J. Edward Hall                          

Name: J. Edward Hall

Title: Managing Director

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 1.01(a)

 

Excluded Subsidiaries

 

Each not-for-profit entity that is a Subsidiary of the Borrower, including,
without limitation, the following entities:

 



 

1.

College Community Services, Inc.



 



 

2.

Maple Star Colorado, Inc.



 



 

3.

Maple Star Oregon, Inc.



 

 

 

Schedule 1.01(a)

 

 
 

--------------------------------------------------------------------------------

 

 

 

Schedule 1.01(b)

 

 

Existing Letters of Credit

 



 

1. 

Letter of Credit No.         , dated January 29, 2013, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to Humana Medicaid Plan,
Inc - $135,000 outstanding as of June 30, 2013.



 



 

2. 

Letter of Credit No.         , dated February 1, 2013, issued by Bank of
America, N.A., on behalf of Provado Insurance Services, Inc. to The Travelers
Indemnity Company - $1,584,360 outstanding as of June 30, 2013.



 



 

3. 

Letter of Credit No.         , dated February 1, 2013, issued by Bank of
America, N.A., on behalf of Provado Insurance Services, Inc. to The Travelers
Indemnity Company - $2,008,743 outstanding as of June 30, 2013.



 



 

4.

Letter of Credit No.         , dated 6/14/12, issued by Bank of America, N.A.,
on behalf of LogistiCare Solutions, LLC, to The Georgia Department of Community
Health - $1,000,000 outstanding as of June 30, 2013.



 



 

5.

Letter of Credit No.         , dated 6/14/12, issued by Bank of America, N.A.,
on behalf of LogistiCare Solutions, LLC, to The Georgia Department of Community
Health - $1,000,000 outstanding as of June 30, 2013.



 



 

6.

Letter of Credit No         , dated 6/14/12, issued by Bank of America, N.A., on
behalf of LogistiCare Solutions, LLC, to The Georgia Department of Community
Health - $1,000,000 outstanding as of June 30, 2013.



 

 

 

Schedule 1.01(b)

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 2.01

 

 

Commitment and Applicable Percentages

 

 



 

Lender 

Revolving Commitment 

Applicable Percentage

of Revolving Commitment 

Term Loan Commitment 

Applicable Percentage

of Term Loan Commitment 

Bank of America, N.A.

$36,666,666.68

22.222222230%

$13,333,333.32

22.222222200%

SunTrust Bank

$36,666,666.67

22.222222224%

$13,333,333.33

22.222222217%

BMO Harris Bank

$18,333,333.33

11.111111109%

$6,666,666.67

11.111111117%

Bank of the West

$12,833,333.33

7.777777776%

$4,666,666.67

7.777777783%

Regions Bank

$12,833,333.33

7.777777776%

$4,666,666.67

7.777777783%

Union Bank, N.A.

$12,833,333.33

7.777777776%

$4,666,666.67

7.777777783%

BOKF, N.A. d/b/a Bank of Arizona

$11,000,000.00

6.666666667%

$4,000,000.00

6.666666667%

Western Alliance Bank

$9,166,666.67

5.555555558%

$3,333,333.33

5.555555550%

VIST Bank

$7,333,333.33

4.444444442%

$2,666,666.67

4.444444450%

Brown Brothers Harriman & Co.

$7,333,333.33

4.444444442%

$2,666,666.67

4.444444450%

TOTAL

$165,000,000.00

100.000000000%

$60,000,000.00

100.000000000%



 

 

 

 

Schedule 2.01

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.10

 

 

Insurance

 

The insurance coverage of the Loan Parties and their Subsidiaries as in effect
on the Closing Date is as outlined in the attached certificates.

 

See attached.

 

 

 

 

 

 

Schedule 6.10

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.13 

 

Subsidiaries

 



Entity Name 

Jurisdiction of Formation 

Country/Region 

Record Owner 

Class of Equity Interests 

% Outstanding Equity Interests Owned (Directly or Indirectly) by any Loan Party
or any Subsidiary 

Equity Interests
Authorized 

Equity Interests

Outstanding 

Number and Effect, if any, of Outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto 

0798576 B.C. Ltd.

B.C. Canada

Canada

The Providence Service Corporation

Common

Shares

 

100%

100

100

N/A

A to Z In-Home Tutoring, LLC

Nevada

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Aboriginal Jobwave Inc.

B.C. Canada

Canada

WCG International Consultants Ltd.

Common Shares

100%

Unlimited Shares of Common Stock

10,000

N/A

AlphaCare Resources, Inc.

Georgia

USA

The Providence Service Corporation

Common Shares

100%

100,000

7,000

N/A

AmericanWork, Inc.

Delaware

USA

The Providence Service Corporation

Common Shares

100%

4,000

3,750

N/A

Camelot Care Centers, Inc.

Illinois

USA

Providence Community Corrections, Inc.

Class A Voting Common Shares

100%

250,000

4

N/A

   

USA

Providence Community Corrections, Inc.

Class B Voting Common Shares

100%

250,000

996

N/A

Children’s Behavioral Health, Inc.

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

10,000

1,000

N/A

Choices Group, Inc.

Delaware

USA

The Providence Service Corporation

Common Shares

100%

3,000

100

N/A

College Community Services, Inc.

California

USA

The Providence Service Corporation

Membership Interest

100%

100 units

100 units

N/A

 

 

Schedule 6.13



 
 

--------------------------------------------------------------------------------

 

 

 



Entity Name 

Jurisdiction of Formation 

Country/Region 

Record Owner 

Class of Equity Interests 

% Outstanding Equity Interests Owned (Directly or Indirectly) by any Loan Party
or any Subsidiary 

Equity Interests
Authorized 

Equity Interests

Outstanding 

Number and Effect, if any, of Outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto 

Cypress Management Services, Inc.

(Process of being dissolved)

Florida

USA

The Providence Service Corporation

Common Shares

100%

1,000

100

N/A

Dockside Services, Inc

Indiana, Michigan

USA

The Providence Service Corporation

Common Shares

100%

1,000

100

N/A

Drawbridges Counseling Services, LLC

Kentucky

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Family-Based Strategies, Inc.

Delaware

USA

The Providence Service Corporation

Class A Common Shares

100%

200,000

84,700

N/A

       

Class B Common Shares

N/A (none outstanding)

100,000

0

N/A

Family Preservation Services, Inc.

Virginia

USA

The Providence Service Corporation

Common Shares

100%

25,000

25,000

N/A

Family Preservation Services of Florida, Inc.

Florida

USA

The Providence Service Corporation

Common Shares

100%

100,000

1,000

N/A

Family Preservation Services of North Carolina, Inc.

North Carolina

USA

The Providence Service Corporation

Common Shares

100%

100,000

1,000

N/A

Family Preservation Services of Washington D.C., Inc.

District of Columbia

USA

The Providence Service Corporation

Common Shares

100%

10,000

1,000

N/A

Family Preservation Services of West Virginia, Inc.

West Virginia

USA

The Providence Service Corporation

Common Shares

100%

10,000

1,000

N/A

Health Trans, Inc.

Delaware

USA

LogistiCare Solutions, LLC

Common Shares

100%

1,000

1,000

N/A



 

 

Schedule 6.13

 
 

--------------------------------------------------------------------------------

 

 

 



Entity Name 

Jurisdiction of Formation 

Country/Region 

Record Owner 

Class of Equity Interests 

% Outstanding Equity Interests Owned (Directly or Indirectly) by any Loan Party
or any Subsidiary 

Equity Interests
Authorized 

Equity Interests

Outstanding 

Number and Effect, if any, of Outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto 

Jobwave Alberta Ltd.

B.C. Canada

Canada

WCG International Consultants Ltd.

Common Shares

100%

Unlimited Shares of Common Stock

100

N/A

Jobwave Ontario Ltd.

B.C. Canada

Canada

WCG International Consultants Ltd.

Common Shares

100%

Unlimited Shares of Common Stock

100

 

 

 

N/A

LogistiCare Solutions, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

LogistiCare Solutions Independent Practice Association, LLC

New York

USA

LogistiCare Solutions, LLC

Membership Interest

100%

N/A

Sole Member LLC

N/A

Maple Star Colorado, Inc.

Colorado

USA

N/A

Non-Profit

(no members)

N/A

N/A

N/A

No Members

N/A

Maple Star Nevada

Nevada

USA

The Providence Service Corporation

Common Shares

100%

4,000

2,000

N/A

Maple Star Oregon

Oregon

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member

N/A

Maple Star Washington, Inc.

Washington

USA

The Providence Service Corporation

Common Shares

100%

100

100

N/A

OASIS Comprehensive Foster Care LLC

Kentucky

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Provado Insurance Services, Inc.

South Carolina

USA

LogistiCare Solutions, LLC

Common Shares

100%

100,000

25,000

N/A

Provado Technologies, LLC

Florida

USA

LogistiCare Solutions, LLC

Common Shares

100%

1,000

100

N/A



 

 Schedule 6.13

 
 

--------------------------------------------------------------------------------

 

 

 



Entity Name 

Jurisdiction of Formation 

Country/Region 

Record Owner 

Class of Equity Interests 

% Outstanding Equity Interests Owned (Directly or Indirectly) by any Loan Party
or any Subsidiary 

Equity Interests
Authorized 

Equity Interests

Outstanding 

Number and Effect, if any, of Outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto 

Providence Community Corrections, Inc.

Delaware

USA

The Providence Service Corporation

Common Shares

100%

1,000

1,000

N/A

Providence Community Services, Inc.

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

100,000

3,000

N/A

Providence Community Services, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Providence Management Corporation of Florida

Florida

USA

The Providence Service Corporation

Common Shares

100%

100,000

1,000

N/A

Providence of Arizona, Inc.

Arizona

USA

The Providence Service Corporation

Common Shares

100%

1,000,000

2,100

N/A

Providence Service Corporation of Alabama

Alabama

USA

The Providence Service Corporation

Common Shares

100%

1,000

100

N/A

Providence Service Corporation of Delaware

Delaware

USA

The Providence Service Corporation

Common Shares

100%

10,000

1,000

N/A

Providence Service Corporation of Maine

Maine

USA

The Providence Service Corporation

Common Shares

100%

3,000

1,000

N/A

Providence Service Corporation of Oklahoma

Oklahoma

USA

The Providence Service Corporation

Common Shares

100%

1,000

1,000

N/A

Providence Service Corporation of Texas

Texas

USA

The Providence Service Corporation

Common Shares

100%

100,000

1,000

N/A

Raystown Developmental Services, Inc.

Pennsylvania

USA

The Redco Group, Inc.

Common Shares

100%

100

100

N/A

 

 

 Schedule 6.13

 
 

--------------------------------------------------------------------------------

 

 

Entity Name 

Jurisdiction of Formation 

Country/Region 

Record Owner 

Class of Equity Interests 

% Outstanding Equity Interests Owned (Directly or Indirectly) by any Loan Party
or any Subsidiary 

Equity Interests
Authorized 

Equity Interests

Outstanding 

Number and Effect, if any, of Outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto 

Red Top Transportation, Inc.

Florida

USA

LogistiCare Solutions, LLC

Common Shares

100%

5,320

5,320

N/A

Ride Plus, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Rio Grande Management Company, L.L.C.

Arizona

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

Social Services Providers, Captive Insurance Co.

Arizona

USA

The Providence Service Corporation

Common Shares

100%

100,000

10,000

N/A

The Redco Group, Inc.

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

1000

100

N/A

Transitional Family Services, Inc.

Georgia

USA

The Providence Service Corporation

Common Shares

100%

500,000

9,500

N/A

W.D. Management, L.L.C.

Missouri

USA

The Providence Service Corporation

Membership Interest

100%

N/A

Sole Member LLC

N/A

WCG International Consultants Ltd.

B.C. Canada

Canada

PSC of Canada Exchange Corp.

 

 

 

Class “A” Common Voting Shares

 

 

100%

1,000,000

 

 

 

 

240,000

 

 

 

 

N/A

   

Canada

PSC of Canada Exchange Corp.

Class “B” Common Voting Shares

100%

1,000,000

760,000

N/A

   

Canada

PSC of Canada Exchange Corp.

Class “A” Preferred

100%

Unlimited Shares of Common Stock

8,374

N/A

   

Canada

PSC of Canada Exchange Corp.

Class “B” Preferred

100%

Unlimited Shares of Common Stock

5,153

N/A











  

 

Schedule 6.13

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.17

 

IP Rights

 

Patents, Patent Licenses, Trademarks and Trademark Licenses

 

 

Trademarks and Service Marks

 

MONITOR PRIME, USPTO Registration # 1826690, expiry 2/2015, owner: Camelot Care
Centers, Inc.

 

PC PROVIDENCE CORPORATION (Stylized Form), USPTO Registration #2,252,504, expiry
5/2019, owner: The Providence Service Corporation 

 

PC PROVIDENCE SERVICE CORPORATION (Stylized Form), USPTO Registration
#3,098,098, expiry 5/30/2016, owner: The Providence Service Corporation

 

HUMAN SERVICES WITHOUT WALLS, USPTO registration #2308229, expiry 5/2019, owner:
The Providence Service Corporation

 

LOGISTICARE, USPTO Registration No. 2,431,949, expiry 3/21/21, owner:
LogistiCare Solutions, LLC

 

LOGISTICARE (stylized), USPTO Registration No. 2,419,882 expiry 3/21/21, owner:
LogistiCare Solutions, LLC

 

PROVADO TECHNOLOGIES, LLC – Plus –Design (full logo), USPTO Registration No.
3,298,872, expiry 9/24/2017, owner: Provado Technologies, LLC

 

PROVADO TECHNOLOGIES, USPTO Registration No. 3,424,075, expiry 5/5/2018, owner:
Provado Technologies, LLC

 

VIRTUAL RESIDENTIAL PROGRAM (“VRP”),

USPTO Registration No. 3,980,112, expiry 6/11/21 owner: Family Preservation
Services, Incorporated

 

LOGISTICARE (stylized)

USPTO Serial No. 85151522, expiry 9/12/2021 owner: LogistiCare Solutions, LLC

 

RIDEPLUS

USPTO Serial No. 85110432, expiry 9/13/21, owner: Ride Plus, LLC

 

SAFECAR SERVICES

USPTO Serial No. 85085935, expiry 8/8/21, owner: LogistiCare Solutions, LLC

 

DOCKSIDE SERVICES

Indiana Registration No. 2003-0494, expiry 7/14/13 (renewal pending), owner:
Dockside Services, Inc.

 

 Schedule 6.17

 
 

--------------------------------------------------------------------------------

 

 

  

Pending Trademark/Service Marks Applications

 

NONE

 

 

Copyrights and Copyright Licenses

 

Copyrights

Policy and Procedure Manual: Florida Camelot, copyright dated 12/8/88,
registration #TXu346691, owner: Camelot Care Centers, Inc.

 

Staff Training Manual Level I, copyright dated 12/8/88, registration #TXu346993,
owner: Camelot Care Centers, Inc.

 

Policies and Procedures Manual: Camelot Care Centers, copyright dated 12/8/82,
registration # TXu346969, owner: Camelot Care Centers, Inc.

 

Staff Training Level II: In-service, copyright dated 12/8/88, registration #
TXu346992, owner: Camelot Care Centers, Inc.

 

Twig Benders Manual Section II: Getting to Be Human/the Developmental Process,
copyright dated 9/20/82, registration # TX1071159, owner: Camelot Care Centers,
Inc.

 

Special People, Special Places for Special Kids: Family Treatment Centers,
copyright dated 4/21/82, registration # TX892720, owner: Camelot Care Centers,
Inc.

 

Camelot Care Centers: Special People for Special Kids, copyright dated 4/21/82,
registration # TX 892723, owner: Camelot Care Centers, Inc.

 

The Twig Benders’ Manual / by James E. Spicer, copyright dated 7/26/82,
registration #TX946160, owner: Camelot Care Centers, Inc.

 

Camelot Care Center Staff Training Manual, copyright dated 9/20/82, registration
# TX1071158, owner: Camelot Care Centers, Inc.

 

The Twig Benders Manual: V.III/by James E. Spicer, copyright dated 11/13/84,
registration # TX1462284, owner: Camelot Care Centers, Inc.

 

Twig Bender's Manual Vol. III. By James E. Spicer, copyright dated 04/24/85,
registration # TX1660530, owner Camelot Care Centers, Inc.

 

 

 

Schedule 6.13

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.20(a)

 

 

U.S. Locations of Owned Real Property

 

 



Loan Party

Location of Owned Property

Mortgaged Property (Y/N)?

The Providence Service Corporation

44 E Broadway

Tucson, AZ 85701

No

Providence Community Services, Inc.

221 Mahantongo Street

Pottsville, PA 17901

No

The Redco Group, Inc.

14-16-18-20 Centre Street, Pottsville, PA 17901

No

The Redco Group, Inc.

45 Echo Lane, Tremont, PA 17981

No

The Redco Group, Inc.

403 Parkway, Schuylkill Haven, PA 17972

No

The Redco Group, Inc.

7 Robin Lane, Pottsville, PA 17901

No

The Redco Group, Inc.

2956 Fairgrounds Road, Lavelle, PA 17943

No

The Redco Group, Inc.

1745 W Norwegian Street, Pottsville, PA 17901

No

The Redco Group, Inc.

131 Mahantongo Drive, Pottsville, PA 17901

No

The Redco Group, Inc.

42 Broad Street, Ashland, PA 17921

No

The Redco Group, Inc.

320 E Pine Street, Frackville, PA 17931

No

The Redco Group, Inc.

137 Rosewood Drive, Jim Thorpe, PA 18229

No

The Redco Group, Inc.

1820 W Market Street, Pottsville, PA 17901

No

The Redco Group, Inc.

210 Eisenhauer Drive, Orwigsburg, PA 17961

No

The Redco Group, Inc.

25 Harvey Drive, Pine Grove, PA 17963

No

The Redco Group, Inc.

20 N Legion Road, Gilbert, PA 18331

No

The Redco Group, Inc.

119 S Second Street, Lehighton, PA 18235

No

The Redco Group, Inc.

142 Wayne Avenue, East Stroudsburg, PA 18301

No

The Redco Group, Inc.

200 S Third Street, St. Clair, PA 17970

No

The Redco Group, Inc.

9 N 20th Street, Pottsville, PA 17901

No

The Redco Group, Inc.

120 S Eighth Steet, Lehighton, PA 18235

No

The Redco Group, Inc.

435 Quentin Road, Stroudsburg, PA 18360

No

The Redco Group, Inc.

100 Rock Road, Pine Grove, PA 17963

No



 

 

Schedule 6.20(a)



 
 

--------------------------------------------------------------------------------

 

 



The Redco Group, Inc.

20 Cherrywood Drive, Wyomissing, PA 19610

No

The Redco Group, Inc.

297 Morea Road, Frackville, PA 17931

No

The Redco Group, Inc.

336 Mahoning Street, Lehighton, PA 18235

No

The Redco Group, Inc.

157 Catawissa Street, Nesquehoning, PA 18240

No

The Redco Group, Inc.

220 Leos Den, Blandon, PA 19510

No

The Redco Group, Inc.

1544 Delaware Avenue, Wyomissing, PA 19610

No

The Redco Group, Inc.

35 Lawndale Road, Wyomissing, PA 19610

No

The Redco Group, Inc.

210 S Centre Street, Pottsville, PA 17901

No

The Redco Group, Inc.

409 E Ludlow, Summit Hill, PA 18250

No

The Redco Group, Inc.

97 Bird Lane, Montandon, PA 17850

No

The Redco Group, Inc.

199 N Crescent Street, Tremont, PA 17981

No

The Redco Group, Inc.

304 – 306 Penn Street, Huntingdon, PA 16652

No

The Redco Group, Inc.

309 Valley Street, Lewistown, PA 17044

No

The Redco Group, Inc.

1057 Little Kansas Road, McVeytown, PA 17051

No

The Redco Group, Inc.

2500 Middle Road, Lewistown, PA 17044

No

The Redco Group, Inc.

14091 Gallagher Street, Mt. Union, PA 17066

No

The Redco Group, Inc.

246 N Broad Mountain Avenue, Frackville, PA 17931

No

The Redco Group, Inc.

522 N Front Street, Minersville, PA 17954

No



 

 

Schedule 6.20(a)



 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.20(b) 

 

Taxpayer and Organizational Identification Numbers

 

 



Exact Legal Name of Loan Party 

Organization ID No. 

Federal Taxpayer ID No. 

The Providence Service Corporation

2697846

86-0845127

AmericanWork, Inc.

3065028

58-2478281

A to Z In-Home Tutoring, LLC

LLC14823-2002

61-1436598

AlphaCare Resources, Inc.

J803504

58-1779414

Camelot Care Centers, Inc.

54319363

36-3465604

Children’s Behavioral Health, Inc.

3295728

20-2639439

Choices Group, Inc.

3271676

88-0469530

Dockside Services, Inc.

1999091199

35-2085281

Drawbridges Counseling Services, LLC

0548838

61-1432345 

Family-Based Strategies, Inc.

3871280

20-1159678

Family Preservation Services, Inc.

03917762

54-1620121 

Family Preservation Services of Florida, Inc.

P98000061241

65-0848685 

Family Preservation Services of North Carolina, Inc.

0516126

86-0976674 

Family Preservation Services of Washington D.C., Inc.

232743

20-0086731 

Family Preservation Services of West Virginia, Inc.

41991

86-1035573 

Health Trans, Inc.

2524589

65-0613681

LogistiCare Solutions, LLC

3090594

58-2491253



 

 

Schedule 6.20(b)



 
 

--------------------------------------------------------------------------------

 

 

Exact Legal Name of Loan Party 

Organization ID No. 

Federal Taxpayer ID No. 

LogistiCare Solutions Independent Practice Association, LLC

N/A

26-4262307

Maple Star Nevada

C11396-1994

88-0321776 

Maple Star Washington, Inc.

UBI #: 602-999-627 APPID: 1677194eed

27-2837920

OASIS Comprehensive Foster Care LLC

0571424

35-2230313

Provado Technologies, LLC

L09000122708

22-3895026

Providence Community Corrections, Inc.

2656006

62-1651095

Providence Community Services, Inc.

2654779

23-2820336 

Providence Community Services, LLC

2903957

33-0797276

Providence Management Corporation of Florida

P04000048214

20-0991181 

Providence of Arizona, Inc.

05265760

86-0706547

Providence Service Corporation of Alabama

D/C 254-522

26-1742190

Providence Service Corporation of Delaware

3616438

59-3766748

Providence Service Corporation of Maine

200008460

86-0970832

Providence Service Corporation of Oklahoma

1900604755

74-2884198

Providence Service Corporation of Texas

0147065000

74-2868929

Raystown Developmental Services, Inc.

787626

25-1470445

Red Top Transportation, Inc.

M10450

59-2499262

Ride Plus, LLC

4828519

27-2769684

Rio Grande Management Company, L.L.C.

L10016299

86-1041182

The Redco Group, Inc.

739615

23-2181371



 

 

Schedule 6.20(b)



 
 

--------------------------------------------------------------------------------

 

 

Exact Legal Name of Loan Party 

Organization ID No. 

Federal Taxpayer ID No. 

Transitional Family Services, Inc.

K101001

58-1923779

W.D. Management, L.L.C.

LC0002505

43-1699690





 

 

Schedule 6.20(b)



 


--------------------------------------------------------------------------------

 

 

Schedule 6.20(c)

 

 

Changes in Legal Name, State of Formation and Structure

 

 

 



 

1.

Provado Technologies, LLC was formed in 2009 by converting Provado Technologies,
Inc. into a limited liability company. LogistiCare Solutions, LLC is the single
member of Provado Technologies, LLC. 



 



 

2.

The overall structure of LogistiCare was changed as follows:



 



 

(a)

Charter LCI was previously the parent company of Logisticare Inc, formerly the
parent of all of the LogistiCare subsidiaries. Charter LCI and Logisticare Inc.
were merged into LogistiCare Solutions, LLC in 2010, with LogistiCare Solutions,
LLC being the sole surviving entity.



 



 

(b)

LogistiCare Solutions, LLC is now a direct subsidiary of The Providence Service
Corporation and the parent company for Provado Technologies, LLC, Provado
Insurance Services, Inc, Red Top Transportation, Inc., Logisticare Solutions
Independent Practice Association, LLC and Health Trans, Inc.



 



 

3.

Providence Community Corrections, Inc., a Delaware corporation, changed its name
from Camelot Care Corporation on September 20, 2006.



 



 

4.

Providence Community Services, Inc., a Pennsylvania corporation, changed its
name from Pottsville Behavioral Counseling Group, Inc. on March 30, 2006.



 



 

5.

The Redco Group, Inc. was converted from a not for profit to a for-profit
corporation on June 1, 2011.



 

 

 

Schedule 6.20(c)



 


--------------------------------------------------------------------------------

 

 

 

Schedule 6.21

 

 

Labor Matters

 

 

None.

 

 

 

 

Schedule 6.21

 

 


--------------------------------------------------------------------------------

 

 

Schedule 8.01

 

 

Liens Existing on the Closing Date

 

 

 

Reinsurance Trust Agreement dated August 1, 2006, by and between Provado
Insurance Services, Inc. and Discover Reinsurance Company named Discover
Reinsurance Company beneficiary of Provado Insurance Services, Inc. Fifth Third
Bank Investment bank account #

 

South Carolina Department of Insurance Certificate of Authority dated December
31, 2004, by and between South Carolina Department of Insurance and Provado
Insurance Services, Inc requires statutory obligation of $250,000 in
unencumbered capital and surplus in an account in the name of Provado Insurance
Services, Inc. with Bank of America 

 

Lien on Certificate of Deposit number                  securing Irrevocable
Letter of Credit No.                            , dated 7/1/13, issued by Wells
Fargo Bank N.A., on behalf of Social Services Providers Captive Insurance
Company, to ACE American Insurance Company for $775,000

 

Lien on Certificate of Deposit number                   securing Irrevocable
Letter of Credit No.                         , dated 7/1/13, issued by Wells
Fargo Bank N.A., on behalf of Social Services Providers Captive Insurance
Company, to ACE American Insurance Company for $1,140,000

 

Lien on Certificate of Deposit number securing Irrevocable Letter of Credit No.
, dated July 1, 2013, issued by Wells Fargo Bank, N.A. on behalf of Social
Services Providers Captive Insurance Company, to ACE American Insurance Company
for $350,000

 

Lien on Certificate of Deposit number securing Irrevocable Letter of Credit No.
, dated September 16, 2013, issued by Bank of Tucson on behalf of The Providence
Service Corporation, to Travelers Casualty and Surety Company of America for
$243,000

 

Lien on Certificate of Deposit number securing Irrevocable Letter of Credit No.
, dated July 3, 2013, issued by Wells Fargo Bank, N.A. on behalf of Social
Services Providers Captive Insurance Company, to ACE American Insurance Company
for $767,921

 

Reinsurance Trust Agreement dated October 11, 2007, by and between Social
Services Providers Captive Insurance Company and Lexington Insurance Company,
Trustee Wells Fargo Bank, N.A. account number

 

 

Reinsurance Trust Agreement dated May 15, 2013, by and between Social Services
Providers Captive Insurance Company and ACE American Insurance Company, Trustee
Wells Fargo Bank, N.A. account number

 

 

 

Schedule 8.01



 


--------------------------------------------------------------------------------

 

 

Schedule 8.02

 

 

Investments Existing on the Closing Date

 

Two Certificates of Deposit

Certificate of Deposit

Owner: The Providence Service Corporation

Bank of Tucson

Certificate #

Maturity Date: 9/29/13

Beginning Balance: $243,000

Interest Rate: 0.36%

 

Other Investments

 



1.

Raymond James Investment Account – Currently holding cash in an interest bearing
account.



Owner: The Providence Service Corporation; Balance: $17,195.89 as of 6/30/13

 

2.

Eastern Investment Advisors

Owner: LogistiCare Solutions, LLC; Balance: $7,908 as of 6/30/13

Account Name: Eastern Bank, Trustee of LogistiCare Solutions, LLC, Rabbi Trust
     effective 08/07/07

Account Number #

 

3.

MetLife Insurance Company of Connecticut – Account Information

Owner: LogistiCare Solutions, LLC; Balance: $715,623 as of 6/30/13

JP Morgan Chase Bank N/A

Account Name: MetLife Insurance Company of Connecticut – COLI

LogistiCare Solutions,LLC 5002

Account Number #

 

4.

Bank of America

Owner: LogistiCare Solutions, LLC; Balance: $383,846 as of 6/30/13

Account name: LogistiCare Solutions, LLC

Automated Overnight Investment Account

Account Number #

 

5.

Fifth Third Bank

Owner: Provado Insurance Services, Inc.; Balance: $549,840 as of 6/30/13

Account Name: Trustee for Provado Insurance Services

Discover Reinsurance Investment Escrow

Account:

 

 

 

Schedule 8.02



 
 

--------------------------------------------------------------------------------

 

  

Schedule 8.03

 

 

Indebtedness Existing on the Closing Date

 

 

Intercompany Loan

 

Intercompany Loan agreement dated May 6, 2005, by and between Provado Insurance
Services, Inc. and LogistiCare Solutions, LLC in the amount of $925,000.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 11.02

 

 

Certain Addresses for Notices

 

 

 

Borrower and Loan Parties:

 

The Providence Service Corporation

Attention: Robert Wilson, Chief Financial Officer

64 E. Broadway Boulevard

Tucson, AZ  85701

Telephone No.: (520)747-6674

Facsimile No.: (520) 747−6611

E-mail: RWilson@provcorp.com

Website: http://www.provcorp.com/

Investor Relations Homepage: http://investor.provcorp.com

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Attention: Rossie Turman

Four Times Square

New York, NY 10036

Telephone No.: (212) 735-2748

Facsimile No.: (917) 777-2748

E-mail: Rossie.Turman@skadden.com

 

 

Administrative Agent, L/C Issuer or Swing Line Lender:

 

Administrative Agent (for payments and Requests for Credit Extensions) and Swing
Line Lender:

 

Bank of America, N.A.
BANK OF AMERICA PLAZA
901 MAIN ST.
DALLAS, TX 75202-3714


Attention: Betty L. Canales, Credit Services Representative
Telephone: 1.972.338.3762
Facsimile: 1.214.290.8377
E-mail: betty.l.canales@baml.com


Other Notices as Administrative Agent:

 

Bank of America, N.A. – Agency Management

Mail Code: NC1-002-15-36
BANK OF AMERICA PLAZA
101 S. TRYON ST.
CHARLOTTE, NC 28255-0001

 

 

 

 
 

--------------------------------------------------------------------------------

 

 


Attention: Priscilla L Baker, Agency Management Officer
Telephone: 1.980.386.3475
Facsimile: 1.704.409.0918
E-mail: priscilla.l.baker@baml.com

 

L/C Issuer:

Bank of America, N.A.
Trade Operations

Mail Code: PA6-580-02-30

 

1 FLEET WAY

SCRANTON, PA 18507

Attention: John P Yzeik, Trade Finance Coordinator

Telephone: 1.570.496.9588

Facsimile: 1.800.755.8743

E-mail: john.p.yzeik@baml.com

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

FORM OF LOAN NOTICE

 

Date: __________, 20__

 

To:     Bank of America, N.A., as Administrative Agent

 



Re: 

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

☐ A Borrowing of Revolving Loans

 

☐ A Borrowing of Term Loans

 

☐ A conversion or continuation of Revolving Loans

 

☐ A conversion or continuation of Term Loans

 

1.     On _______________, 20__ (which is a Business Day).

 

2.     In the amount of $__________.1

 

3.     Comprised of [Base Rate Loans][Eurodollar Rate Loans].2

 

[4.     With an Interest Period of [one, two, three or six] months.]3

 

[The Borrower hereby represents and warrants that after giving effect to any
Borrowing of Revolving Loans, (a) the Total Revolving Outstandings shall not
exceed the Available Aggregate Revolving Commitments and (b) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment.]4

 



--------------------------------------------------------------------------------



1 Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $500,000 in
excess thereof (or, if less, with respect to a Borrowing of Revolving Loans, the
remaining available amount of the Available Aggregate Revolving Commitments).
Each Borrowing of, conversion to or continuation of Base Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, if less, with respect to a Borrowing of Revolving Loans, the
remaining available amount of the Available Aggregate Revolving Commitments). 

2 Select as applicable. 

3 To be included for Eurodollar Rate Loans only. 

4 To be included for Revolving Loans only. 

 

 

 
 

--------------------------------------------------------------------------------

 

 

[The Borrower hereby represents and warrants that each of the conditions set
forth in Section 5.02 of the Credit Agreement has been satisfied on and as of
the date of such Borrowing.]5

 

 

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                                     

Name:

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

5 To be deleted in connection with conversions of Loans to the other Type and
continuations of Eurodollar Rate Loans.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

FORM OF SWING LINE LOAN NOTICE

 

Date: __________, 20_

 

To:

Bank of America, N.A., as Swing Line Lender

 

Cc:

Bank of America, N.A., as Administrative Agent

 



Re: 

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



 

Ladies and Gentlemen:

 

The undersigned hereby requests a Swing Line Loan:

 

1.     On __________     , 20__ (a Business Day).

 

2.     In the amount of $__________.6

 

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Available
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment and (b)
each of the conditions set forth in Section 5.02 of the Credit Agreement has
been satisfied on and as of the date of such Borrowing of Swing Line Loans.

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                             

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

6 Each Borrowing of Swing Line Loans shall be a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof (or, if less, the
remaining available amount of the Available Aggregate Revolving Commitments).

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Credit and Guaranty
Agreement dated as of August 2, 2013 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                                       

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

FORM OF SWING LINE NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 2, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made
directly to the Swing Line Lender in Dollars in immediately available funds. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Swing Line
Lender in the ordinary course of business. The Swing Line Lender may also attach
schedules to this Swing Line Note and endorse thereon the date, amount and
maturity of its Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above.

 

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                       

Name:

Title:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

FORM OF TERM NOTE

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_______________ or registered assigns (the “Term Loan Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Term Loan made by the Term Loan Lender to the Borrower
under that certain Amended and Restated Credit and Guaranty Agreement dated as
of August 2, 2013 (as amended, modified, supplemented and extended from time to
time, the “Credit Agreement”) among the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Term Loan Lender in Dollars in
immediately available funds at the applicable Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

 

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Term Loan Lenders shall be evidenced by one or
more loan accounts or records maintained by the Term Loan Lender and the
Administrative Agent in the ordinary course of business. The Term Loan Lender
may also attach schedules to this Term Note and endorse thereon the date, Type,
amount, currency (if applicable) and maturity of the Term Loan and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term Note.

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                  

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit F

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 20__ 

 

To:

Bank of America, N.A., as Administrative Agent

 



Re: 

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among The Providence Service Corporation, a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



 

Ladies and Gentlemen:

 

The undersigned, being a Responsible Officer of the Borrower, hereby certifies
as of the date hereof, solely in [his/her] capacity as a Responsible Officer and
not in any individual capacity, as follows:

 

 

1.     [The year-end audited consolidated financial statements required by
Section 7.01(a) of the Credit Agreement for the fiscal year of the Borrower and
its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section
are available at the Investor Relations Home Page on the Borrower's website at
http://investor.provcorp.com/.]7[The unaudited consolidated financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower and its Subsidiaries ended as of the above date are available at
the Investor Relations Home Page on the Borrower's website at
http://investor.provcorp.com/. Such financial statements fairly present in all
material respects the financial condition, earnings and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.]-8

 

2.     The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of the Borrower during the accounting
period covered by the attached financial statements.

 

3.     [To the knowledge of the undersigned, during such fiscal period, no
Default has occurred under the Credit Agreement which has not been previously
disclosed to the Administrative Agent.][A Default has occurred under the Credit
Agreement, and following is an explanation specifying the nature and status of
such Default:]9

 

4.     The amounts of all Dispositions, Involuntary Dispositions, Debt
Issuances, Extraordinary Receipts, and Acquisitions that have occurred during
such fiscal period are set forth on Schedule 1 attached hereto.

 

5.     The financial covenant analyses and calculation of the Consolidated Net
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

 

--------------------------------------------------------------------------------

7 To be included for fiscal year-end financial statements only. 

8 To be included for fiscal quarter-end financial statements only. 

9 Select as applicable.

 

 

 
 

--------------------------------------------------------------------------------

 

 

6.     The calculation of the Consolidated Leverage Ratio is set forth on
Schedule 3 attached hereto.

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20__.

 

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                                      

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 1

to Compliance Certificate

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 2

to Compliance Certificate

 

 

[image1.jpg]

 

 

--------------------------------------------------------------------------------

10 Not to exceed $8,000,000 in the aggregate for any four fiscal quarter period.

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

[image2.jpg]

 

 

--------------------------------------------------------------------------------

11 Not to exceed $4,000,000 in the aggregate for any four fiscal quarter period.

 

 

 


--------------------------------------------------------------------------------

 

 

 [image3.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

Schedule 3

to Compliance Certificate

 

 

1.

Consolidated Leverage Ratio

           

(a)

Consolidated Funded Indebtedness

$_____________

         

(b)

Consolidated Adjusted EBITDA

     

[1(d)(xvi) from Schedule 2]

$_____________

         

(c)

Consolidated Leverage Ratio

     

[(a)/(b)]

__________:1.0

       

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit G

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20__ is by and
between __________, a __________ (the “New Subsidiary”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Amended and
Restated Credit and Guaranty Agreement dated as of August 2, 2013 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations and the Administrative Agent, as
provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

 

2.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 2, the New Subsidiary hereby grants to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in, and a right of set off against, any and all
right, title and interest of the New Subsidiary in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement).

 

3.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Pledge Agreement. Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants, pledges and assigns to
the Administrative Agent, for the benefit of the holders of the Obligations, a
continuing security interest in any and all right, title and interest of the New
Subsidiary in and to the Equity Interests identified on Schedule 6 hereto and
all other Pledged Collateral (as defined in the Pledge Agreement) of the New
Subsidiary to secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations (as defined in the Pledge Agreement).

 

 

 


--------------------------------------------------------------------------------

 

 

4.     To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, the New Subsidiary authorizes the
Administrative Agent to file one or more financing statements (with collateral
descriptions broader, including without limitation “all assets whether now owned
or hereafter acquired” and/or “all personal property” collateral descriptions,
and/or less specific than the description of the Collateral contained in the
Security Agreement) disclosing the Administrative Agent’s security interest in
any or all of the Collateral (as defined in the Security Agreement) of the New
Subsidiary without the New Subsidiary’s signature thereon.

 

5.     The New Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)     The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.

 

(b)     The New Subsidiary’s taxpayer identification number and organization
number are set forth on Schedule 1 hereto.

 

(c)     Other than as set forth on Schedule 2 hereto, the New Subsidiary has not
changed its legal name, changed its state of formation, been party to a merger,
consolidation or other change in structure in the five years preceding the date
hereof.

 

(d)     Schedule 3 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) (I) not constituting
Excluded Property, (II) registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
(III) owned by the New Subsidiary as of the date hereof. None of the IP Rights
of the New Subsidiary set forth in Schedule 3 hereto is subject to any licensing
agreement or similar arrangement, except as set forth on Schedule 3 hereto.

 

(e)     Schedule 4 hereto includes all Commercial Tort Claims asserted in any
judicial action before any Governmental Authority by or in favor of the New
Subsidiary as of the date hereof.

 

(f)     Schedule 5 hereto lists all real property located in the United States
that is owned by the New Subsidiary as of the date hereof.

 

(g)     Schedule 6 hereto lists each Subsidiary of the New Subsidiary, together
with (i) jurisdiction of formation, (ii) number of shares of each class of
Equity Interests outstanding, (iii) the number and percentage of outstanding
shares of each class owned by the New Subsidiary (directly or indirectly) of
such Equity Interests and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.

 

6.     The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

 

7.     This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

 

 


--------------------------------------------------------------------------------

 

 

8.     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

9.     EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

By:                                                

Name:

Title:

 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:                                                                   

Name:

Title:

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 1

 

Taxpayer Identification Number; Organizational Number

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 2

 

Changes in Legal Name or State of Formation;

Mergers, Consolidations and other Changes in Structure

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 3

 

IP Rights

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 4

 

Commercial Tort Claims

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 5

 

Real Property Locations

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 6

 

Equity Interests

 

 

 


--------------------------------------------------------------------------------

 

 

 

Exhibit H

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount[s]
and equal to the percentage interest[s] identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans and the Guarantees included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 



1.

Assignor:

____________________________________     

[Assignor [is][is not] a Defaulting Lender.]

     

2.

Assignee:

____________________________________     

[and is an Affiliate/Approved Fund of [identify Lender]]

     

3.

Borrower:

The Providence Service Corporation, a Delaware corporation

     

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the

   

Credit Agreement

     

5.

Credit Agreement:

Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 



 

 


--------------------------------------------------------------------------------

 

 

6.     Assigned Interest:

 



Facility Assigned12 

Aggregate Amount of

Commitment/Loans for

all Lenders* 

Amount of

Commitment/Loans

Assigned* 

Percentage Assigned of

Commitment/Loans13 

 

$

$

%

 

$

$

%

 

$

$

%



 

 

7.     Trade Date:                __________________

 

8.     Effective Date:          __________________

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:    

[NAME OF ASSIGNOR]

 

 

By:                                                                     
Name:
Title:

 

 

 



ASSIGNEE:

[NAME OF ASSIGNEE]


 

By:                                                                     
Name:
Title:






 

 

--------------------------------------------------------------------------------

12 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.) 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 

13 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



 


--------------------------------------------------------------------------------

 

 

 

[Consented to and]14 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:                                                                 
Name:
Title:

 

[Consented to:]15

 

THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

 

 

By:                                                                 
Name:

Title:

 

[Consented to:] 16

 

BANK OF AMERICA, N.A.,

as L/C Issuer

 

 

By:                                                                 
Name:

Title:

 

[Consented to:] 17

 

BANK OF AMERICA, N.A.,

as Swing Line Lender

 

 

By:                                                                 
Name:

Title:

 

 

--------------------------------------------------------------------------------

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. 

15 To be added to the extent consent is required under Section 11.06(b)
(including, without limitation, by the definition of “Eligible Assignee” as
defined therein) 

16 To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement. 

17 To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

 



 


--------------------------------------------------------------------------------

 

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

 

 

 


--------------------------------------------------------------------------------

 

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT I-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement dated as of August 2, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Providence
Service Corporation, a Delaware corporation (the "Borrower"), the Guarantors
party thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                

Name:                                           

Title:                                             

 

Date:                                    , 20___

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT I-2

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement dated as of August 2, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Providence
Service Corporation, a Delaware corporation (the "Borrower"), the Guarantors
party thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                

Name:                                           

Title:                                             

 

Date:                                    , 20___

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-3

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement dated as of August 2, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Providence
Service Corporation, a Delaware corporation (the "Borrower"), the Guarantors
party thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                

Name:                                           

Title:                                             

 

Date:                                    , 20___

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT I-4

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement dated as of August 2, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among The Providence
Service Corporation, a Delaware corporation (the "Borrower"), the Guarantors
party thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:                                                

Name:                                           

Title:                                             

 

Date:                                    , 20___

 

 


--------------------------------------------------------------------------------

 

  

 

Exhibit J

 

FORM OF SECURED PARTY DESIGNATION NOTICE

Date: _________, _____



To:

Bank of America, N.A.,

as Administrative Agent

Agency Management

[address

Attn: ]



 

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE is made by _______________________, a
______________ (the “Designor”), to BANK OF AMERICA, N.A., as Administrative
Agent under that certain Credit Agreement referenced below (in such capacity,
the “Administrative Agent”). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :


 

WHEREAS, The Providence Service Corporation, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto and Bank of
America, N.A., as Administrative Agent have entered into that certain Amended
and Restated Credit and Guaranty Agreement, dated as of August 2, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which certain loans and financial accommodations
have been made to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement/Swap
Contract] as a [“Secured Treasury Management Agreement”/“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

 

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

 

1.     Designation. [_____________] hereby designates the [Treasury Management
Agreement/Swap Contract] described on Schedule 1 hereto to be a “[Secured
Treasury Management Agreement/Secured Swap Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Treasury Management
Agreement/Swap Contract] satisfies all the requirements under the Loan Documents
to be so designated. By executing and delivering this Secured Party Designation
Notice, the Designor, as provided in the Credit Agreement, hereby agrees to be
bound by all of the provisions of the Loan Documents which are applicable to it
as a provider of a [Secured Treasury Management Agreement/Secured Swap
Agreement] and hereby (a) confirms that it has received a copy of the Loan
Documents and such other documents and information as it has deemed appropriate
to make its own decision to enter into this Secured Party Designation Notice,
(b) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto (including,
without limitation, the provisions of Section 10.01 of the Credit Agreement),
and (c) agrees that it will be bound by the provisions of the Loan Documents and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a provider of a
[Treasury Management Agreement/Swap Contract]. Without limiting the foregoing,
the Designor agrees to indemnify the Administrative Agent as contemplated by
Section 11.04(b) of the Credit Agreement.

 

 

 


--------------------------------------------------------------------------------

 

 

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

 

 

DESIGNOR:

 

By:                                                        

Name:                                                   

Title:                                                     

 

ADMINISTRATIVE AGENT:

 

By:                                                        

Name:                                                   

Title:                                                     

 

 

 


--------------------------------------------------------------------------------

 

 

 

Schedule 1

To Secured Party Designation Notice

 

 

 